SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant ☒ Filed by a party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14(a)(12) Armco Metals Holdings,Inc. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: Common stock 2. Aggregate number of securities to which transaction applies: 12,750,000 shares 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $2.45 per share. Solely for the purpose of calculating the filing fee, the per unit price is equal to the average and low prices of the common stock of Armco Metal Holdings, Inc. on June 17, 2014 on a post-split basis 4. Proposed maximum aggregate value of the transaction: 5. Total fee paid: ☒ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: NOTICE OF 2 TO BE HELD ON [●], 2014 We will hold the 2014 Annual Meeting of Stockholders of Armco Metals Holdings, Inc. at the Crowne Plaza Hotel & Resorts, 1221 Chess Drive, Foster City , California 94404 on [●], 2014 at [●] local time. At the annual meeting you will be asked to vote on the following matters: ● the election of five directors, ● the ratification of the appointment of MaloneBailey , LLP as our independent registered public accounting firm, ● the approval of an Amendment to our Articles of Incorporation increasing in the number of authorized shares of our common stock; ● the approval of the issuance of securities in connection with the acquisition of 40% of Draco Resources, Inc., ● the approval of the third amendment to our Amended and Restated 2009 Stock Incentive Plan to increase the number of shares of our common stock authorized for issuance under the plan; and ● any other business as may properly come before the meeting. The Board of Directors has fixed the close of business on [●] , 2014 as the Record Date for determining the stockholders that are entitled to notice of and to vote at the 2014 Annual Meeting and any adjournments thereof. All stockholders are invited to attend the annual meeting in person. Your vote is important regardless of the number of shares you own. Please vote your shares by proxy over the Internet by following the instructions provided in the Notice of Internet Availability of Proxy Materials, or, if you request printed copies of the proxy materials by mail, you can also vote by mail, by telephone or by facsimile. By Order of the Board of Directors /s/ Kexuan Yao San Mateo, CA Kexuan Yao [●] , 2014 Chairman and Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held on [●] , 2014 : This proxy statement, along with our Annual Report on Form 10-K for the year ended December 31, 2013, as amended, are available free of charge on our website www.armcometals.com . ARMCO METALS HOLDINGS, INC. PROXY STATEMENT 2 OF STOCKHOLDERS TABLE OF CONTENTS Page No. General Information 2 Summary Term Sheet Relating to Proposal 4 3 Proposal 1 - Election of directors 7 Proposal 2 - Ratification of appointment of MaloneBailey, LLP 9 Proposal 3 - Approval of an Amendment to our Articles of Incorporation increasing in the number of authorized shares of our common stock 10 Proposal 4- Approval of the issuance of securities in connection with the acquisition of 40% of Draco Resources, Inc. 12 Proposal 5 - The approval of the third amendment to our Amended and Restated 2009 Stock Incentive Plan to increase the number of shares of our common stock authorized for issuance under the plan 41 Other Matters 47 Dissenter’s Rights 47 Corporate Governance 47 Executive Compensation 53 Principal Stockholders 56 Certain Relationships and Related Transactions 58 Stockholder Proposals to be Presented at the Next Annual Meeting 59 Availability of Annual Report on Form 10-K 60 Stockholders Sharing the Same Last Name and Address 60 Where You Can Find More Information 60 Appendix A Amendment to 2009 Plan Appendix B Share Exchange Agreement dated April 15, 2014 by and between Armco Metals Holdings, Inc., Draco Resources, Inc. and the shareholders of Draco Resources, Inc., as amended on May 7, 2014, and as further amended on August 25, 2014. Appendix C Opinion of Scalar Group, Inc. (dba Scalar Analytics) dated July 2, 2014 FORWARD-LOOKING STATEMENTS This proxy statement contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements are based on our current expectations and involve risks and uncertainties which may cause results to differ materially from those set forth in the statements. The forward-looking statements may include statements regarding actions to be taken in the future. We undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-looking statements should be evaluated together with the many uncertainties that affect our business, particularly those set forth in the section on forward-looking statements, Proposal 4, in the risk factors in Item 1.A of our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 as filed with the Securities and Exchange Commission, as amended (the “2013 10-K”) and our subsequent filings with the Securities and Exchange Commission. 1 Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies PROXY STATEMENT FOR 2 General Information The accompanying proxy is solicited by the Board of Directors of Armco Metals Holdings, Inc. for use at our 2014 Annual Meeting of Stockholders to be held on [●] , 2014, or any adjournment or postponement thereof, for the purposes set forth in the accompanying Notice of 2014 Annual Meeting of Stockholders. The date of this proxy statement is [●] , 2014, the approximate date on which this proxy statement and the enclosed proxy were first sent or made available to our stockholders. This proxy statement and the accompanying proxy card are being mailed to owners of our common shares in connection with the solicitation of proxies by the Board of Directors for the 2014 Annual Meeting of Stockholders. This proxy procedure is necessary to permit all common stockholders, many of whom live throughout the United States and are unable to attend the 2014 Annual Meeting in person, to vote. We will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes. Electronic Access . To access our proxy statement and 2013 10-K electronically, please visit our corporate website at www.armcometals.com . The information which appears on our website is not part of this proxy statement. Voting Securities . Only our stockholders of record as of the close of business on [●] , 2014, the Record Date for the 2014 Annual Meeting, will be entitled to vote at the meeting and any adjournment thereof. As of that date, there were [55,318,945] shares of our common stock issued and outstanding, all of which are entitled to vote with respect to all matters to be acted upon at the 2014 Annual Meeting. Each holder of record as of that date is entitled to one vote for each share held. In accordance with our by-laws, the presence of at least 33 1/3% of the voting power, regardless of whether the proxy has authority to vote on all matters, constitutes a quorum which is required in order to hold 2014 Annual Meeting and conduct business. Presence may be in person or by proxy. You will be considered part of the quorum if you voted on the Internet, by telephone, by facsimile or by properly submitting a proxy card or voting instruction form by mail, or if you are present and vote at the 2014 Annual Meeting. Votes for and against, abstentions and “broker non-votes” will each be counted as present for purposes of determining the presence of a quorum. Broker Non-Votes . A broker non-vote occurs when a broker submits a proxy card with respect to shares held in a fiduciary capacity (typically referred to as being held in “street name”) but declines to vote on a particular matter because the broker has not received voting instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote such shares on routine matters, but not on non-routine matters. The routine matter to be voted upon at our 2014 Annual Meeting is the ratification of the appointment of our independent registered public accounting firm. The remaining proposals to be voted on at our 2014 Annual Meeting are not considered routine matters. 2 Voting of Proxies . All valid proxies received prior to the meeting will be exercised. All shares represented by a proxy will be voted, and where a proxy specifies a stockholder’s choice with respect to any matter to be acted upon, the shares will be voted in accordance with that specification. If no choice is indicated on the proxy, the shares will be voted by the individuals named on the proxy card as recommended by the Board of Directors. A stockholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is exercised, by delivering to our Corporate Secretary a written instrument revoking the proxy or a duly executed proxy with a later date, or by attending the meeting and voting in person. A stockholder wanting to vote in person at the 2014 Annual Meeting and holding shares of our common stock in street name must obtain a proxy card from his or her broker and bring that proxy card to the 2014 Annual Meeting, together with a copy of a brokerage statement reflecting such share ownership as of the Record Date. Board of Directors Recommendations . The Board of Directors recommends a vote FOR proposals 1, 2, 3, 4 and 5. Attendance at the Meeting . You are invited to attend the annual meeting only if you were an Armco Metals stockholder or joint holder as of the close of business on [●] , 2014, the Record Date, or if you hold a valid proxy for the 2014 Annual Meeting. In addition, if you are a stockholder of record (owning shares in your own name), your name will be verified against the list of registered stockholders on the Record Date prior to your being admitted to the annual meeting. If you are not a stockholder of record but hold shares through a broker or nominee (in street name), you should provide proof of beneficial ownership on the Record Date, such as a recent account statement or a copy of the voting instruction card provided by your broker or nominee. The meeting will begin at local time. Check-in will begin at local time. Communication with our Board of Directors. You may contact any of our directors by writing to them c/o Armco Metals Holdings, Inc., One Waters Park Drive, Suite 98, San Mateo, CA 94403. Each communication should specify the applicable director or directors to be contacted as well as the general topic of the communication. We may initially receive and process communications before forwarding them to the applicable director. We generally will not forward to the directors a stockholder communication that is determined to be primarily commercial in nature, that relates to an improper or irrelevant topic, or that requests general information about Armco Metals. Concerns about accounting or auditing matters or communications intended for non-management directors should be sent to the attention of the Chairman of the Audit Committee at the address above. Our directors may at any time review a log of all correspondence received by Armco Metals that is addressed to the independent members of the Board and request copies of any such correspondence. Who can help answer your questions? If you have additional questions after reading this proxy statement, you may seek answers to your questions by writing, calling or emailing: Armco Metals Holdings, Inc. Attention: Caiqing (Christina) Xiong, Corporate Secretary One Waters Park Drive, Suite 98 San Mateo, California 94403 Telephone: (650) 212-7620 Facsimile: (650) 212-7630 SUMMARY TERM SHEET RELATING TO PROPOSAL 4 This summary term sheet highlights selected information from this proxy statement and may not contain all of the information that is important to you. We urge you to read carefully the entire proxy statement, the annexes, and the other documents to which we refer or incorporate by reference in order to fully understand the acquisition and the related transactions. See “Where You Can Find More Information” on page 41. Each item in this summary refers to the page of this proxy statement on which that subject is discussed in more detail. 3 Parties to the Draco Acquisition ( See page ). Armco Armco Metals Holdings, Inc. is a publicly traded Nevada corporation. We engage in the business of metal ore trading and distribution and scrap metal recycling. Our operations are conducted primarily in China. In our metal ore trading and distribution business, we import, sell and distribute to the metal refinery industry in China, a variety of metal ore that includes iron, chrome, nickel, copper, titanium and manganese ore, as well as non-ferrous metals, and coal. We obtain these raw materials from global suppliers primarily in Brazil, India, Indonesia, Ukraine and the United States and distribute them in China. In addition, we provide sourcing and pricing services for various metals to our network of customers. In our scrap metal recycling business, we recycle scrap metal at our recycling facility and sell the recycled product to steel mills in China for use in the production of recycled steel. Our recycling facility commenced formal operations in the third quarter of 2010, and is located in Banqiao Industrial Zone, part of Lianyungang Economic Development Zone, in the Jiangsu province of China. Our principal executive offices are located at One Waters Park Drive, Suite 98, San Mateo, CA 94403, and our telephone number is (650) 212-7620. Draco (see page) Draco Resources, Inc., or “Draco,” a wholly-owned subsidiary of Metawise Group, Inc., a California corporation that we refer to as “Metawise.” was formed as a line of business within Metawise Group, Inc. on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to iron ore fines in Alabama. Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of iron ore fines for Metawise. Metawise has certain rights to sell up to 5 million metric tons of iron ore fines, which we refer to as the “Material,” under an agreement with a third party that owns the Material. On April 2, 2014 Metawise and Draco entered into a Commodities Purchase Agreement related to the Material pursuant to which Draco will act as a reseller of the Material and it will generate revenues based upon the difference between the sales price of the Material to third parties and what it pays Metawise for the Material. On June 23, 2014, Draco, Metawise and certain of the Metawise Nominees entered into a Security Pledge Agreement pursuant to which the Metawise Nominees, who are parties to this agreement, pledged the net profit gains from the Greenfield Agreements and all of their voting rights related thereto to Draco. The pledge, which is limited to any operations of Metawise associated with the Greenfield Agreements, remains in effect so long as the Greenfield Agreements are in effect. Draco’s principal executive offices are located at 1065 E. Hillside Boulevard, Suite 315, Foster City, CA 94404 and its telephone number is (650) 212-7900. Shareholder of Draco Draco’s common stock, which is its only class of equity securities, is currently owned by Metawise. Immediately following the closing of the Draco Acquisition, Metawise will distribute the Acquisition Shares (as defined below) Shares to the following individuals in the percentages set forth opposite their respective names below. We refer to these individuals as the “Metawise Nominees.” After this distribution, Metawise will not own any of the Acquisition Shares. Metawise Nominee % of Acquisition Shares to be Distributed by Metawise Songqiang Chen % Jian Fang % Changli Yan % Hongye Chen % Fajie Wang % Honglin Zhang % Tong Huang % Hongbing Lin % % 4 The Draco Acquisition ( See page ). On April 15, 2014 we entered into a Share Exchange Agreement with Draco and the Metawise Nominees identified below. On May 7, 2014 we entered into an amendment to the Share Exchange Agreement to add Metawise as a party to the agreement. Further, on August 25, 2014 we entered into a second amendment to the Share Exchange Agreement to modify the terms of the original agreement as described below. When used herein, the term “Share Exchange Agreement” includes the two amendments. The material terms of the Share Exchange Agreement provide: ● at closing we will acquire 40% of the outstanding capital stock of Draco from Metawise in exchange for 51,000,000 (the “Acquisition Shares”) of our newly issued common stock. We refer to this as the “Draco Acquisition”; ● at closing we will also issue two finders an aggregate of 4,800,000 shares (the “Compensation Shares”) of our newly issued common stock as compensation for their services to us in connection with the Draco Acquisition. This will represent approximately 4.4% of our outstanding common stock on the date of issuance. Following the completion of the Draco Acquisition, as giving effect to the distribution of the Acquisition Shares by Metawise to the Metawise Nominees, the Metawise Nominees will own, by virtue of the issuance of the Acquisition Shares, approximately 46% of our then outstanding common stock, giving effect to the issuance of the Compensation Shares, but excluding any additional shares of our common stock issuable upon the exercise of outstanding options or warrants. As a result of the Draco Acquisition, our stockholders’ existing share ownership and voting power will be diluted by the issuance of 55,800,000 newly issued shares of our common stock, which represent approximately 101% of our outstanding common stock as of August [28], 2014. Accounting Treatment of the Draco Acquisition ( See page ) . We will use the equity method to account for investments in Draco which gives Armco the ability to exercise influence over operating and financial policies of the investee. Armco will include the proportionate share of earnings and/or losses of equity method investees in equity income (loss) — net in consolidated statements of income. The carrying value of our equity investment will be reported in equity method investments in our consolidated balance sheets. Board of Directors and Management of Armco Following the Draco Acquisition ( See page ). Currently, Armco’s Board of Directors consists of five individuals. As described in Proposal 1 appearing elsewhere in this proxy statement, at the 2014 Annual Meeting our stockholders are voting upon the election of five directors, three of whom are current members of the Board that are standing for re-election and the remaining two are new director nominees, including Songqiang Chen and Shiqing Yue. Mr. Chen is Chief Executive Officer of both Metawise and Draco and is Metawise’s principal shareholder. Mr. Yue is an unrelated third party who was nominated by the Nominating and Corporate Governance Committee to serve as an independent director. The election of these two director nominees to our Board is not contingent upon the approval of Proposal 4. Basis of Stockholder Approval Requirement ( See page ). Our common stock is listed on the NYSE MKT, and we are subject to the NYSE MKT’s listing standards set forth in the NYSE MKT Company Guide. Although we are not required to obtain shareholder approval under Nevada law in connection with the Draco Acquisition, we are required under Section 712 of the NYSE MKT Company Guide to seek stockholder approval of our proposed issuance of the Shares and the Compensation Shares at the closing of the Draco Acquisition. 5 Vote Required ( See page ). Each share of our common stock outstanding on the Record Date for the determination of shareholders entitled to vote at the meeting will be entitled to one vote, in person or by proxy, on each matter submitted for the vote of stockholders. The approval of Proposal 4 requires the affirmative vote of the holders of a majority of the shares of our common stock casting votes in person or by proxy at the 2014 Annual Meeting. The number of such affirmative votes must be at least a majority of the required quorum for the 2014 Annual Meeting, which is 33 1/3% of our issued and outstanding shares of common stock on the Record Date. When the Draco Acquisition is Expected to be Completed ( See page ). We currently anticipate that the Draco Acquisition will be completed within 10 business days following the 2014 Annual Meeting, assuming Proposal 4 is approved at the meeting. Recommendation of Our Board of Directors as to Proposal 4 Our Board of Directors unanimously recommends that you vote FOR Proposal 4. Opinion of Scalar Group, Inc. (See page ) Under the terms of the Share Exchange Agreement as executed in April 2014, we were initially seeking to acquire 100% of Draco’s outstanding stock in exchange for shares of our common stock and a warrant to purchase additional shares. Scalar Group, Inc. (dba Scalar Analytics) referred to as Scalar, previously delivered its opinion to our Board of Directors that as of July 2, 2014, and based upon and subject to the factors and assumptions set forth therein, the initial consideration we were to issue in Draco in exchange for 100% of Draco’s outstanding capital stock was fair, from a financial point of view, to the holders of our common stock, on the basis of and subject to the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Scalar in preparing its opinion. Once the parties agreed to a modification in the terms of the Share Exchange Agreement to reduce the percentage of equity interest in Draco we were seeking to acquire to 40% of Draco’s outstanding capital stock and to amend the consideration we will issue in the transaction as evidenced by the August 25, 2014 amendment, our Board did not seek an update of the fairness opinion from Scalar. Scalar’s opinion only addressed the fairness from a financial point of view to our common stockholders, as of July 2, 2014, of the initial acquisition consideration and did not address any other aspect or implication of Draco or the Draco Acquisition, including the modification to the terms of the Draco Acquisition set forth in the August 25, 2014 amendment to the Share Exchange Agreement . The summary of Scalar’s opinion in this proxy statement is qualified in its entirety by reference to the full text of its written opinion, which is included as Appendix C to this proxy statement and sets forth the procedures followed, assumptions made, qualifications and limitations on the review undertaken and other matters considered by Scalar in preparing its opinion. However, Scalar’s opinion and the related analyses set forth in this proxy statement are not intended to be, and do not constitute, a recommendation to our Board of Directors or any stockholder as to how to act or vote with respect to Proposal 4 or related matters. Interests of the Company’s Executive Officers and Directors in the Draco Acquisition ( See page ). We do not believe that any of our officers or directors have any interests in the Draco Acquisition, other than their interests as our stockholders generally, that are different from your interests as an Armco stockholder. However, we have entered into various transactions with Metawise, Draco and their affiliates which are described later in this proxy statement. Interests of the Finders ( See page ). At the closing of the Draco Acquisition, China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) will each be issued 2,400,000 shares of our common stock as compensation for acting as finders in the Draco Acquisition, the payment of which is contingent upon the closing of the Draco Acquisition. We have contractual relationships with each of these entities. 6 Conditions That Must Be Satisfied or Waived for the Draco Acquisition to Occur ( See page ). As more fully described in this proxy statement and in the Share Exchange Agreement, the completion of the Draco Acquisition depends on a number of conditions being satisfied or, where legally permissible, waived. These conditions include, among others, ● the approval of Proposals 3 and4 at the 2014 Annual Meeting, ● the absence of any injunction prohibiting the consummation of the Draco Acquisition and absence of any legal requirements enacted by any court or other governmental entity since the date of the Share Exchange Agreement that remain in effect prohibiting consummation of the Draco Acquisition, ● the continued listing of our common stock on the NYSE MKT, and ● the lack of any material adverse change in our business and operations. Regulatory Approvals (see page ). We do not believe that any material regulatory approvals, filings, or notices are required in connection with the Draco Acquisition other than the approvals, filings, or notices required under the federal securities laws and the approvals of NYSE MKT for the continued listing of our common stock and the listing of the Acquisition Shares and the Compensation Shares. PROPOSAL 1 ELECTION OF DIRECTORS The Board, upon recommendation by the Nominating and Corporate Governance Committee, has nominated Messrs. Kexuan Yao, William Thomson, Kam Ping Chan, Songqiang Chen and Shiqing Yue for election as directors, each to hold office until the 2015 annual meeting of stockholders or until his successor has been duly elected and qualified. Our current Board is comprised of Messrs. Yao, Thomson and Chen, as well as Weigang Zhao and Weiping Shen. The terms as directors of each of Messrs. Zhao and Shen will expire at the 2014 Annual Meeting and neither of these directors is standing for re-election. In their places, Messrs. Chen and Yue were nominated as directors. Mr. Chen is Chief Executive Officer of both Metawise and Draco. Mr. Yue has no pre-existing relationship with our company, Metawise or Draco and was selected by the Nominating and Corporate Governance Committee to serve as an independent director. The following is biographical information on the current members of our Board of Directors who are standing for re-election, as well as the director nominees: Directors Standing for Re-Election Name Age Positions Director Since Kexuan Yao 42 Chairman, Chief Executive Officer William Thomson 72 Director Kam Ping Chan 62 Director Kexuan Yao. Mr. Yao has served as the Chairman of the Board of Directors and Chief Executive Officer since June 2008. Mr. Yao has served as the Chairman and General Manager of our Armco Metals International Limited subsidiary (“Armco HK”) since its inception in 2001. From 1996 to 2001, Mr. Yao served as the General Manager of the Tianjian Branch for Zhengzhou Gaoxin District Development Co., Ltd., a Chinese metal distribution business. While at Zhengzhou Gaozin District Development Co., Ltd., his main responsibility was the management of the iron ore import department, which coordinated the delivery of iron ore from around the world into China. Mr. Yao received a bachelor’s degree from Henan University of Agriculture in 1996 and obtained an EMBA degree from the China Europe International Business School (CEIBS) in 2012. 7 William Thomson. Mr. Thomson has been a member of our Board of Directors since July 2009. Mr. Thomson is a managing partner of Mercana Growth Partners since 2009, a leading merchant banking and crisis management company. Prior to 2009, he was the president of Thomson Associates Inc. for more than 30 years. Mr. Thomson sits on the board of directors of the following publicly-listed companies: Asia Bio Chem Group Co. Ltd. since 2008, Chile Mining Technologies Inc. since 2010, China Armco Metals Inc. since 2009 and the Score Inc. since 2004. During the past 10 years, Mr. Thomson was previously on the board of directors of the following public companies: Atlast Pain & Injury Solutions Inc. from June 2006 to March 2007, Acto Digital Video Systems Inc. from December 2003 to January 2004, China Automotive Systems Inc. from September 2003 to July 2010, Greater China Capital Inc. from February 2010 to February 2012, Imperial Plastech Inc. from November 2002 to January 2005, Industrial Minerals Inc. from March 2007 to June 2009, JITE Technologies Inc. from September 2005 to February 2007, Maxus Technologies Inc. from February 2004 to June 2010, Med Emerg International Inc. from February 1998 to May 2004, Open EC Technologies Inc. from November 2005 to November 2009 and YTW Weslea Growth Capital Corp. From October 2004 to September 2005, Mr. Thomson received his Bachelors’ Degree in Business Commerce from Dalhousie University in 1961, and became a Chartered Accountant affiliated with the Institute of Chartered Accountants in 1963. Kam Ping Chan Mr. Chan has been a member of our Board of Directors to since September 2010. Since 1994, Mr. Chan has been the Chairman and Executive Director of PNK International, Ltd. and Beston Holdings Group, Ltd. which are engaged in the distribution of metal and metal ore. From 2003 to 2004 Mr. Chan was the Director of International Mineral Limited, an iron ore company, which was acquired by the CITIC PACIFIC in 2004. International Mineral Ltd. was engaged in iron ore exploration and production. From 1989 to 1994, Mr. Chan managed the trading department of Prosperous Enrich, Ltd. which was engaged in importing minerals and ore into the Asian market. From 1985 to 1988 Mr. Chan served as a trader at Cargill Limited in Hong Kong. Mr. Chan graduated from China Fujian Teachers University in 1976 with a Bachelors degree in English. Director Nominees Name Age Songqiang Chen 52 Shiqing Yue 59 Songqiang Chen. Mr. Chen has been Chief Executive Officer of Draco since its formation in August 2013. He has also served as Chairman of Metawise since May 1997 and Chief Executive Officer of its subsidiary Metamining, Inc. since September 2007. Mr. Chen is responsible for the management and development of Metawise Group’s portfolio of mineral comprising iron ore and metallurgical coal reserves. Mr. Chen has extensive business networks in China and other Asian countries in respect to the supply of raw commodities. Mr. Chen immigrated from China in 2002 where he completed 20 years’ experience in general management and procurement roles in provincial government enterprise, including from February 2000 until May 2002 he was Chief Executive Officer of Zhong Yuan Guo Mao, Inc., a Henan, China-based conglomerate, from August 1993 until February 2000 he was Chief Executive Officer of ZhengZhou Fa Zhan, Inc., a Henan, China-based international trading and real estate developer, from May 1990 until June 1993 he was Chief Executive Officer of Zhongguo Guoshang, Inc., a Beijing, China-based international commodities trading firm, and from March 1987 until April 1990 he was Chief Executive Officer of ZhongYuan Kuangchan NaiCai, Inc., a Henan, China-based mining and international trading company. Mr. Chen received a Bachelor of Science from Zhong Zhou University in China. Shiqing Yue . Mr. Yue is an attorney and has been in private practice since establishing his general practice law office in 2002 in Flushing, New York. He practices law both in the Federal courts and in the courts of the State of New York and his practice involves corporate counseling, reorganization, investment, immigration and civil litigation for clients located both locally and in mainland China, Hong Kong and Taiwan. From 2008 until 2009 he served as a legal consultant for the Shaanxi Fellow Association in America. Mr. Yue received a B.A. from Xian Foreign Language Institute in 1982, a graduate diploma from the China Political Science & Law University, School of Law, in Bejing, China in July 1998 and a J.D. from St. John’s University School of Law, Jamaica, New York in January 2000. There are no family relationships between any of the directors. 8 Required Vote The five candidates receiving the highest number of affirmative votes at the 2014 Annual Meeting will be elected directors. As the election of Messrs. Chen and Yue is not contingent upon the approval of Proposal 4 described later in this report, it is possible that these director nominees will be elected to our Board of Directors even if our stockholders do not approve the acquisition of Draco. Abstentions, broker non-votes and withheld votes will have no effect on the outcome of the vote. In the event any director nominee is unable or unwilling to serve as a director, the individual named as proxy on the proxy card will vote the shares that he represents for election of such other person as the Board of Directors may recommend. The Board has no reason to believe that any director nominee will be unable or unwilling to serve. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" ELECTION OF THE DIRECTOR NOMINEES. PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF MALONEBAILEY LLP The Audit Committee has appointed MaloneBailey LLP as our independent registered public accounting firm to audit our consolidated financial statements for the fiscal year ending December 31, 2014. Representatives of MaloneBailey LLP will be present at the annual meeting and will have an opportunity to make a statement or to respond to appropriate questions from stockholders. Although stockholder ratification of the appointment of our independent auditor is not required by our by-laws or otherwise, we are submitting the selection of MaloneBailey LLP to our stockholders for ratification to permit stockholders to participate in this important corporate decision. If not ratified, the Audit Committee will reconsider the selection, although the Audit Committee will not be required to select a different independent auditor for our company. Even if the appointment is ratified, the Audit Committee, in its discretion, may direct the appointment of a different independent registered public accounting firm at any time during the year if the Audit Committee determines that such a changes would be in our best interests. Fees and Services The following table shows the fees that were billed for the audit and other services provided by MaloneBailey LLP for 2013 and Li & Company, PC, our former auditor, for 2013 and 2012. Audit Fees $ $ Audit-Related Fees - - Tax Fees All Other Fees Total $ $ Audit Fees — This category includes the audit of our annual financial statements, review of financial statements included in our Quarterly Reports on Form 10-Q and services that are normally provided by the independent registered public accounting firm in connection with engagements for those fiscal years. This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements. Audit-Related Fees — This category consists of assurance and related services by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.” The services for the fees disclosed under this category include consultation regarding our correspondence with the Securities and Exchange Commission and other accounting consulting. 9 Tax Fees — This category consists of professional services rendered by our independent registered public accounting firm for tax compliance and tax advice. The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees — This category consists of fees for other miscellaneous items. Our Board of Directors has adopted a procedure for pre-approval of all fees charged by our independent registered public accounting firm. Under the procedure, the Audit Committee of the Board approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Audit Committee of the Board. The audit and tax fees paid to the auditors with respect to 2013 were pre-approved by the Audit Committee of the Board of Directors. Vote Required The ratification of the appointment of MaloneBailey LLP will be approved if there is a quorum and the votes cast “FOR” the proposal exceeds those cast against the proposal. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE RATIFICATION OF THE APPOINTMENT OF MALONEBAILEY LLP. PROPOSAL 3 APPROVAL OF AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO INCREASE AUTHORIZED COMMON STOCK CAPITAL STOCK OF THE COMPANY At the 2014 Annual Meeting we are asking our stockholders to approve an Amendment to our Articles of Incorporation to increase the number of authorized shares of our common stock. Currently, o ur authorized capital stock consists of 74,000,000 shares of common stock, par value $0.001 per share, and 1,000,000 shares of preferred stock, par value $0.001 per share. On August [28], 2014, our Board of Directors approved an Amendment to our Articles of Incorporation to increase the number of our authorized shares of common stock from 74,000,000 shares to 200,000,000 shares, and recommended that our stockholders approve this Amendment. At August [28], 2014 we had [55,318,954] shares of our common stock and no shares of preferred stock issued and outstanding. The following table provides information on our shares of common stock which are currently authorized, issued and outstanding, and reserved for issuance as of the date of this proxy statement: August [28] , 2014 No. of shares of common stock % of authorized Authorized Issued and outstanding 75 % Reserved for issuance underlying outstanding options and warrants 2 % Reserved for new grants under the 2009 Stock Incentive Plan ≤1 % Reserved for possible conversion of the convertible notes 8 % Unissued, unreserved shares 15 % Purpose and Effect of the Amendment The proposed increase in the number of shares of our authorized common stock will provide sufficient shares to issue to in conjunction with the closing of the Draco Acquisition (should Proposal 4 be approved) and the increase in the number of shares of common stock reserved under our 2009 Stock Incentive Plan (should Proposal 5 be approved). The proposed increase in the number of our authorized shares of common stock will also provide us with the ability to issue such stock for a variety of corporate purposes, including debt or equity capital raising transactions, acquisitions or other business development efforts, or other proper corporate purposes. Our Board of Directors reviews and evaluates potential capital raising activities, transactions and other corporate actions on an ongoing basis to determine if such actions would be in the best interests of our company and our stockholders. 10 Other than in connection with the issuance of shares of our common stock in conjunction with the closing of the Draco Acquisition (should Proposal 4 be approved) and the increase in the number of shares of common stock reserved under our 2009 Stock Incentive Plan (should Proposal 5 be approved), we have no present plan, agreement or understanding involving the issuance of our capital stock except for those shares which are presently reserved as set forth above. However, our Board of Directors believes that the availability of the additional shares for such purposes would be beneficial, because it will enhance our ability to respond promptly to any opportunities without the possible delay and significant expense of calling and holding a special meeting of stockholders to increase authorized capital. The additional common stock to be authorized by adoption of the proposed Amendment to our Articles of Incorporation would have rights identical to our currently outstanding common stock. The proposed increase in the number of shares of common stock will not change the number of shares of stock outstanding, the par value of our common stock, nor the number of authorized shares of our preferred stock. However, to the extent that the additional authorized shares are issued in the future, including in conjunction with the closing of the Draco Acquisition (should Proposal 4 be approved) and new grants made under the 2009 Stock Incentive Plan (should Proposal 5 be approved), they may decrease the percentage equity ownership of existing stockholders and, depending on the price at which they are issued, may dilute earnings and book value on a per share basis. Our stockholders have no preemptive rights to subscribe for additional shares of common stock when issued, which means that current stockholders do not have a prior right to purchase any newly-issued shares in order to maintain their proportionate ownership of our common stock. Filing of the Amendment in Nevada If this Proposal 3 is approved, the increase in our authorized common stock will become effective upon filing of the Amendment to our Articles of Incorporation with the Secretary of State of the State of Nevada. The Amendment will amend and restate the text of Paragraph (a) of Article IV of our Articles of Incorporation to read as follows: ARTICLE IV (a)The Corporation shall be authorized to issue the following shares: Class Number of Shares Par Value Common Preferred If the stockholders approve this Proposal 3, at any time prior to the filing of the Amendment with the Secretary of State of the State of Nevada, the Board may abandon the Amendment without further action by the our stockholders. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE APPROVAL OF THE AMENDMENT INCREASING THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK. 11 PROPOSAL 4 APPROVAL OF THE ISSUANCE OF SECURITIES IN CONNECTION WITH THE ACQUISITION OF 40% OF DRACO RESOURCES, INC. At the 2014 Annual Meeting we are asking our stockholders to approve the issuance of securities in exchange for 40% of Draco and as compensation to finders in the transaction as described below, including: ● 51,000,000 Acquisition Shares, and ● 4,800,000 Compensation Shares to be issued to China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) as finder’s fees. Summary of the Share Exchange Agreement The following description summarizes the material terms of the Share Exchange Agreement. However, it may not contain all of the information that may be important to your consideration of the proposed issuance of the Acquisition Shares and the Compensation Shares. We encourage you to read the Share Exchange Agreement in full, a copy of which is attached as Appendix B . The description of the Share Exchange Agreement in this proxy statement has been included to provide you with information regarding its terms, and we recommend that you read carefully the Share Exchange Agreement in its entirety. Except for its status as the contractual document that establishes and governs the legal relations among the parties with respect to the Draco Acquisition, we do not intend for its text to be a source of factual, business, or operational information about Armco or Draco. That kind of information can be found elsewhere in this proxy statement. The Share Exchange Agreement contains representations and warranties of the parties as of specific dates and may have been used for the purposes of allocating risk between the parties other than establishing matters as facts. Those representations and warranties are qualified in several important respects, which you should consider as you read them in the Share Exchange Agreement, including contractual standards of materiality that may be different from what may be viewed as material to stockholders. Only the parties themselves may enforce and rely on the terms of the Share Exchange Agreement. As Armco stockholders, you are not third party beneficiaries of the Share Exchange Agreement and therefore may not directly enforce or rely upon its terms and conditions and you should not rely on its representations, warranties, or covenants as characterizations of the actual state of facts or condition of Armco, Draco, Metawise, the Metawise Nominees or any of their respective affiliates. Moreover, information concerning the subject matter of the representations and warranties may have changed since the date of the Share Exchange Agreement and subsequently developed or new information qualifying a representation or warranty may have been included in this proxy statement. On April 15, 2014 we entered into a Share Exchange Agreement with Draco and the Metawise Nominees pursuant to which we agreed to acquire initially 100% of the outstanding capital stock of Draco in exchange for 12,750,000 shares of our common stock (giving proforma effect to a 1:10 reverse stock split of our common stock) and a five year common stock purchase warrant to purchase 3,000,000 (post-split) shares of our common stock at an exercise price of $3.40 (post-split) per share. On May 7, 2014 we entered into an amendment to the Share Exchange Agreement with Draco and the Metawise Nominees to add Metawise, the current sole shareholder of Draco, as a party. On August 25, 2014 we further amended the terms of the Share Exchange Agreement to provide that we agreed to acquire 40% of the outstanding capital stock of Draco from Metawise in exchange for 51,000,000 Acquisition Shares. This amendment removed the requirement for our company to understand the reverse stock split and also amended the terms related to the payment of the finders fees. At the closing of the Draco Acquisition, we will also issue an aggregate of 4,800,000 Compensation Shares to China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) as finder’s fees to those entities. Our Board of Directors approved the Share Exchange Agreement on April 15, 2014 and on August 25, 2014 it approved the amended which modified the terms of the Draco Acquisition. As described elsewhere herein, a condition precedent to the closing of the Draco Acquisition is the continued listing of our common stock on the NYSE MKT. Under the original structure, we were required to obtain prior stockholder consent for the closing of the Draco Acquisition under Section 712 of the NYSE MKT Company Guide as the issuance of shares of our common stock in the acquisition would have been in excess of 20% of our outstanding common stock, as well as under Section 713 as the issuance of the shares would have resulted in a change of control of our company and the Draco Acquisition would have been treated as a reverse merger. Based upon our informal discussions with the Exchange, we were advised that the Exchange would not approve the continued listing of our common stock following the Draco Acquisition based upon the original terms of the transaction and, accordingly, we restructured the transaction. While we are still required to obtain stockholder approval for the issuance of the Acquisition Shares and the Compensation Shares in order to comply with Section 712 of the NYSE MKT Company Guide, we do not believe the restructured transaction will be accounted for as a reverse acquisition. 12 The Share Exchange Agreement contains covenants by the parties, including: ● each party agreed to provide access to the other parties books and records for the purposes of performing customary due diligence, and the closing of the Draco Acquisition is subject to the satisfaction of each party of such due diligence, ● each party is obligated to pay its own expenses in connection with the preparation of the Share Exchange Agreement and the consummation of the Draco Acquisition, and ● each party agreed to use its best efforts to consummate the closing of the Draco Acquisition. If the conditions to completion of the Share Exchange Agreement are satisfied or waived in accordance with its terms, we will acquire 40% of the currently outstanding common stock of Draco from Metawise. Thereafter, we will own a non-controlling minority interest in Draco. The shares of Draco’s capital stock are privately held and not traded in a public market. Following the completion and as a result of the Draco Acquisition, if consummated, the Acquisition Shares will constitute approximately 46% of our then outstanding common stock, assuming we issue no additional shares between the date of this proxy statement and the closing of the Draco Acquisition, and the Compensation Shares will represent 4% of our outstanding shares. The approval by our stockholders of the issuance of the Acquisition Shares is a condition to the closing of the Draco Acquisition in order to comply with NYSE MKT listing rules, as further described below. In the event that both Proposal 3 and Proposal 4 are not approved at the 2014 Annual Meeting, we will not be able to consummate the Draco Acquisition, and the Share Exchange Agreement will be terminated. A copy of the Share Exchange Agreement is attached as Appendix B to this proxy statement. Parties to the Share Exchange Agreement Armco Armco Metals Holdings, Inc. is a publicly traded Nevada corporation. We engage in the business of metal ore trading and distribution and scrap metal recycling. Our operations are conducted primarily in China. In our metal ore trading and distribution business, we import, sell and distribute to the metal refinery industry in China, a variety of metal ore that includes iron, chrome, nickel, copper, titanium and manganese ore, as well as non-ferrous metals, and coal. We obtain these raw materials from global suppliers primarily in Brazil, India, Indonesia, Ukraine and the United States and distribute them in China. In addition, we provide sourcing and pricing services for various metals to our network of customers. In our scrap metal recycling business, we recycle scrap metal at our recycling facility and sell the recycled product to steel mills in China for use in the production of recycled steel. Our recycling facility commenced formal operations in the third quarter of 2010, and is located in Banqiao Industrial Zone, part of Lianyungang Economic Development Zone, in the Jiangsu province of China. Our principal executive offices are located at One Waters Park Drive, Suite 98, San Mateo, CA 94403, and our telephone number is (650) 212-7620. For a description of our history and development, business and organizational structure, see our 2013 10-K. See “ Where You Can Find Additional Information ” for a description of how to obtain a copy of our 2013 10-K and other SEC filings. 13 Draco Draco is a wholly-owned subsidiary of Metawise. Draco was formed as a line of business within Metawise on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to iron ore fines in Alabama. Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of iron ore fines for Metawise. Metawise has certain rights to sell up to 5 million metric tons of iron ore fines, which we refer to as the “Material,” under an agreement with a third party that owns the Material. On April 2, 2014 Metawise and Draco entered into a Commodities Purchase Agreement related to the Material pursuant to which Draco will act as a reseller of the Material and it will generate revenues based upon the difference between the sales price of the Material to third parties and what it pays Metawise for the Material. On June 23, 2014, Draco, Metawise and certain of the Metawise Nominees entered into a Security Pledge Agreement pursuant to which the Metawise Nominees, who are parties to this agreement, pledged the net profit gains from the Greenfield Agreements and all of their voting rights related thereto to Draco. The pledge, which is limited to any operations of Metawise associated with the Greenfield Agreements, remains in effect so long as the Greenfield Agreements are in effect. Draco’s principal executive offices are located at 1065 E. Hillside Boulevard, Suite 315, Foster City, CA 94404 and its telephone number is (650) 212-7900. The Board of Directors of Metawise approved the Share Exchange Agreement on April 15, 2014. Shareholder of Draco and the Metawise Nominees Draco’s common stock, which is its only class of equity securities, is currently owned by Metawise. Immediately following the closing of the Draco Acquisition, Metawise will distribute the Acquisition Shares to the following individuals in the percentages set forth opposite their respective names below. We refer to these individuals as the “Metawise Nominees.” After this distribution, Metawise will not own any of the Acquisition Shares. Metawise Nominee % of Acquisition Shares to be Distributed by Metawise Songqiang Chen % Jian Fang % Changli Yan % Hongye Chen % Fajie Wang % Honglin Zhang % Tong Huang % Hongbing Lin % % Metawise does not presently own any of our securities We have, however, from time to time entered into transactions with Metawise, an affiliate of Metawise, and Draco, including: ●on November 7, 2013 we borrowed $550,000 from Metawise under the terms of a loan agreement. We used the proceeds for working capital. The unsecured loan, which had an initial term of three months, bears interest at 8% per annum, with interest payable upon maturity. The maturity date may be extended for additional three month periods providing that the lender does not provide notice to us two weeks prior to the then maturity date of the inability to extend. At August 28, 2014 we owed Metawise the principal and all accrued interest under this loan; ●on December 23, 2013 we borrowed $500,000 from Kelson Management Inc., an entity controlled by Mr. Song Qiang Chen, under the terms of a loan agreement. We used the proceeds for working capital. The unsecured loan, which had an initial term of one month, bears interest at 8% per annum, with interest payable upon maturity. The maturity date may be extended for additional three month periods providing that the lender does not provide notice to us two weeks prior to the then maturity date of the inability to extend. At August 28, 2014 we owed Kelson Management Inc. $240,000 of the principal and together with accrued interest under this loan, 14 ●on May 22, 2014 we entered into a sales and purchase contract with Draco pursuant to which we agreed to purchase 880 metric tons of mixed metals scraps for a total purchase price of $1,320,000. Under the terms of the agreement, we were obligated to prepay 60% of the purchase price in advance, with the balance due 60 days after the mixed metal scraps arrived in China. The contract was fulfilled during the second quarter of 2014; and ●between June 13, 2014 and _July 14, 2014 Draco lent us $55,000 for working capital. The advances are unsecured, interest free and due on demand. Because the sole shareholder of Draco is a party to the Share Exchange Agreement, there is no additional approval requirement by Metawise in respect of the Draco Acquisition. Relationships of the Metawise Nominees to Metawise and Armco Mr. Songqiang Chen is the Chief Executive Officer, a member of the Board of Directors and a principal shareholder of Metawise. Each of the Metawise Nominees is a shareholder of Metawise. Conditions Precedent to the Closing of the Draco Acquisition The consummation of the Draco Acquisition is subject to the satisfaction of certain conditions, including: ● the representations and warranties of each of Armco, Draco, Metawise and the Metawise Nominees in the Share Exchange Agreement being true and correct in all material respects as of the date made and as of the closing date of the Draco Acquisition, as though made at that time; ● each party shall have performed in all agreements and satisfied all conditions obligations required to be performed or satisfied by them under the Share Exchange Agreement at or before the closing date of the Draco Acquisition; ● no statute, rule, regulation, executive order, decree, ruling or injunction shall have been enacted, entered, promulgated or endorsed by any court or governmental authority of competent jurisdiction which prohibits the closing of the Draco Acquisition; ● there shall have been no material adverse effect on the business, operations, properties, prospects or financial condition of either Armco or Draco, taken as a whole, or any change, event, circumstance, development, condition, or effect that has had or would reasonably be expected to have, individually or in the aggregate, a material adverse effect, as defined in the Share Exchange Agreement; and ● our common stock shall be listed on the NYSE MKT. Accounting Treatment of the Draco Acquisition We will use the equity method to account for investments in Draco which gives Armco the ability to exercise influence over operating and financial policies of the investee. Armco will include the proportionate share of earnings and/or losses of equity method investees in equity income (loss) — net in consolidated statements of income. The carrying value of our equity investment will be reported in equity method investments in our consolidated balance sheets. Armco Stockholder Approval Requirements for Proposal 4 Our common stock is listed on the NYSE MKT, and we are subject to the NYSE MKT’s listing standards set forth in the NYSE MKT Company Guide. Although we are not required to obtain shareholder approval under Nevada law in connection with the Draco Acquisition, we are required under Section 712 of the NYSE MKT Company Guide to seek stockholder approval of our proposed issuance of the Acquisition Shares at the closing of the Draco Acquisition. 15 Section 712 requires stockholder approval prior to the issuance of securities to be issued as sole or partial consideration for an acquisition of the stock or assets of another company in where the present or potential issuance of common stock, or securities convertible into common stock, could result in an increase in outstanding common shares of 20% or more. The total shares proposed to be issued as consideration for 40% of Draco, including the Acquisition Shares and the Compensation Shares, is 55,800,000 shares, or approximately 101% of our outstanding shares of our outstanding common stock, based on the shares outstanding as of August [28], 2014 or approximately 50.2% of our outstanding shares of common stock that would be outstanding at the closing of the Draco Acquisition. Therefore, we are requesting stockholder approval for the issuance of the Acquisition Shares and the Compensation Shares under the NYSE MKT rules. Regulatory Approvals We do not believe that any material regulatory approvals, filings, or notices are required in connection with the Draco Acquisition other than the approvals, filings, or notices required under the federal securities laws and the approvals of NYSE MKT for the continued listing of our common stock and the listing of the Acquisition Shares and the Compensation Shares. Appraisal Rights Armco’s stockholders are not entitled to any appraisal rights in connection with the Draco Acquisition. Armco’s Reasons for the Draco Acquisition Our Board of Directors: ● has determined that the Share Exchange Agreement and Draco Acquisition are advisable, fair to, and in the best interests of, Armco and its stockholders; ● has approved the Share Exchange Agreement and the Draco Acquisition; and ● recommends that the Armco stockholders approve Proposal 4. In evaluating the Share Exchange Agreement and the Draco Acquisition, our Board of Directors considered a number of factors that supported its decisions and recommendations, including: ● We expect that Draco may generate gross profit of approximately $20.00 to $30.00 per metric ton on the Material it will purchase from Metawise based on the current spot price of iron ore, CFR China, ● Draco has already shipped a vessel which contains 48,000 metric tons of iron ore to China. In the future, Draco plans to ship two to three vessels of iron ore to China per month. Using the proceeds from these sales, we expect to be able to further expand our mineral trading business and expect to provide additional working capital for our metal recycling operations, ● Draco is a U.S.-based company that does not have offices in China. We expect to be able to provide human resources in China which Draco does not currently possess, and ● We have been in the mineral trading business for many years and have many clients worldwide. 16 Our Board of Directors also considered a variety of risks and other potentially negative factors concerning the Draco Acquisition. The material risks and potentially negative factors considered by our Board included: ● the immediate and substantial dilution of the equity interests and voting power of Armco’s current stockholders upon completion of the Draco Acquisition; ● because we are acquiring a minority, non-controlling interest in Draco, our financial statements will only represent our portion of its assets, liabilities and net income (loss) from the closing date of the Draco Acquisition forward ; ● the risk that our stockholders will not approval Proposal 3 increasing the number of authorized shares of our common stock. If Proposal 3 is not approved, we do not have sufficient authorized but unissued and unreserved shares of our common stock to close the Draco Acquisition even if our stockholders should approval this Proposal 4; ● the risk that the NYSE MKT will not approve the continued listing of our common stock which would result in our inability to close the Draco Acquisition notwithstanding the possible approval of Proposal 3 and Proposal 4 by our stockholders; ● the dilution to our stockholders as a result of the issuance of the Acquisition Shares and the Compensation Shares; ● the risk that Draco may lose access to the Materials associated with the Greenfield Agreements with Metawise; ● although our management believes the Draco Acquisition will have a positive effect on our business, is it possible that the issuance of a significant number of shares of our common stock will cause a decline in its price, and the increased size of our public float thereafter could adversely affect the price at which it trades; ● the risk that the Draco Acquisition might not be completed in a timely manner, or at all, due to a failure to satisfy the closing conditions, some of which are outside of our control; ● the risk of the potential adverse effect of the public announcement of any termination of the Share Exchange Agreement on our business, including our ability to attract new sources of capital, retain key personnel, and maintain its overall competitive position if the Draco Acquisition is not completed; ● the risk that Draco’s revenue forecasts are not attained at the level or within the timeframe expected; ● the risk of stockholder lawsuits that may be filed against Armco and/or our Board of Directors in connection with the Share Exchange Agreement; and ● various other applicable risks associated with the business of Armco, Draco, and the combined company and the Draco Acquisition, including those described above in the section entitled “Risk Factors — Risks Related to Draco and the Draco Acquisition” beginning on page [•]. Our Board of Directors concluded, however, that these risks and potentially negative factors were outweighed by the potential benefits of the Draco Acquisition. The foregoing discussion and the discussion under “Background of the Draco Acquisition” are not intended to be exhaustive, but rather include the material factors considered by our Board of Directors in evaluating the proposed acquisition. Our Board of Directors oversaw the performance of financial and legal due diligence by our management and our advisors and conducted a review, evaluation, and negotiation of the terms and conditions of the Draco Acquisition on behalf of Armco. In view of the large number of factors considered by our Board of Directors in connection with the evaluation of the Draco Acquisition and the Share Exchange Agreement and the complexity of these matters, our Board of Directors did not consider it practicable, nor did it attempt, to quantify, rank, or otherwise assign relative weights to the specific factors it considered in reaching its decision, nor did it evaluate whether these factors were of equal importance. Rather, our Board of Directors made its recommendations based on the totality of information presented and the investigation it conducted. In addition, individual directors may have given different weight to the various factors. 17 In addition to determining that the Draco Acquisition is advisable and in the best interests of Armco and the Armco stockholders, our Board of Directors determined that the transaction was procedurally and substantively fair to the Armco stockholders. Our Board of Directors believes that a number of factors support the determination of procedural and substantive fairness to Armco and Armco’s stockholders, including the following: ● the unanimous recommendation of our Board in favor of the Share Exchange Agreement and the Draco Acquisition in light of the review of Draco’s business prospects by our management and advisors; ● the fact that Armco has no obligation to effect the Draco Acquisition if a material adverse effect with respect to Draco’s business has occurred since the date of the Share Exchange Agreement; ● the limited number and nature of the conditions to Draco’s obligation to complete the Draco Acquisition and the limited risk of non-satisfaction of such conditions; and ● the belief that the terms of the Share Exchange Agreement, including the parties’ representations, warranties, and covenants, and the conditions to their respective obligations, are reasonable under the circumstances. Opinion of Scalar Group, Inc. (dba Scalar Analytics) Financial Advisor to the Armco Board of Directors Under the terms of the Share Exchange Agreement as initially executed in April 2014, we were seeking to acquire 100% of Draco’s outstanding stock in exchange for shares of our common stock and a warrant to purchase additional shares. On July 2, 2014 Scalar rendered its written opinion to the Board of Directors of Armco that, as of such date and based upon and subject to the factors, assumptions and limitations set forth in its written opinion and described below, the initial acquisition consideration in the Draco Acquisition was fair from a financial point of view to Armco’s stockholders. The full text of the written opinion of Scalar, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitation on the review undertaken in rendering its opinion, is attached to this proxy statement as Appendix C and incorporated by reference herein. The summary of Scalar opinion set forth in this proxy statement is qualified in its entirety by reference to the full text of the opinion. Stockholders should read this opinion carefully and in its entirety. Scalar’s opinion is directed to the Board of Directors of Armco, addresses only the fairness, from a financial point of view, of the initial acquisition consideration pursuant to the Share Exchange Agreement as of the date of the opinion, and does not address any other aspect of the Draco Acquisition or the relative merits of the proposed transaction compared to any alternative business strategy or transaction in which Armco might engage. The opinion of Scalar does not constitute a recommendation as to how any stockholder should vote with respect to Proposal 4. In addition, this opinion does not in any manner address the prices at which Armco’s common stock will trade following the completion of the transaction. Draco engaged Scalar to render its opinion for the benefit of Armco and paid all fees and costs associated with Scalar’s services. In arriving at its opinion, Scalar, among other things, obtained the following financial information from Draco in connection with performing this analysis as of April 15, 2014, the date of the original Share Exchange Agreement: ● historical financial statements for the relevant time period, and ● a projected income statement representing Draco management’s and our management’s estimates regarding future operations . The following is a summary of certain of the financial analyses undertaken and information presented by Scalar in its fairness opinion dated July 2, 2014, which analyses were among those considered by Scalar in connection with delivering its fairness opinion . The fairness opinion was based upon the initial terms of the Share Exchange Agreement pursuant to which we agreed to acquire 100% of Draco. Once the parties agreed to a modification in the terms of the Share Exchange Agreement to reduce the percentage of equity interest in Draco we were acquiring to 40% and to amend the consideration we will issue in the transaction as evidenced by the August 25, 2014, our Board did not seek an update of the fairness opinion from Scalar. 18 INCOME APPROACH Discoun ted Cash Flow Draco’s management provided historical financial statements and projections, which Scalar used to perform a discounted cash flow, or DCF, analysis. This method involved modeling Draco’s operations over the four-year time period projected by Draco, computing expected cash flows to the company, and then discounting those cash flows to the present. No terminal value was computed as no significant cash flows are currently anticipated after the current reserves are exhausted. Given that these projections are sensitive to the price Draco is able to receive for its iron ore fines, and its cost structure, Scalar performed two sensitivity analyses where it calculated the present value of these cash flows using a range of (1) iron ore fine prices and discount rates, and (2) projected earnings before income taxes, depreciation and amortization, or EBITDA , margin and discount rates. The ranges utilized for the weighted average cost of capital, or WACC , were of 7.5% to 12.5%. For iron ore fine prices, the range considered was of $50 to $90 per metric ton. For EBITDA margin, the range considered was 30.6% to 54.6%, which is reflective of the upper and lower ends of the public company comparables EBITDA margins. 19 Based on the discounted cash flow analysis, a range of values, derived from the sensitivity exercise performed, was calculated. Because the DCF method focuses on the explicit, finite cash flows of Draco, Scalar consider this method most relevant to the analysis. WACC Determination The WACC is the rate of return that reflects the risk of an investment. The higher the risk, the higher the return expected by investors. The WACC, in one of the most widely used calculation approaches, can be developed using the capital asset pricing model, or CAPM, the long term weight of equity and debt in the financial structure of companies in the industry, and the estimated cost of debt. CAPM was utilized to develop the company’s cost of equity. The CAPM formula is defined as follows: R e R f + ß*(R m ) Where: R e Return on equity R f Risk-free rate ß Beta (unlevered) R m Market risk premium Scalar used the following inputs for the CAPM: R f 1.6% ß R m 6.0% Draco’s cost of equity was estimated at 12.3%. Using beta, cost of debt, and debt/equity information from market participants (public companies traded on a U.S. exchange), the WACC for Draco was calculated at 9.0%, which was used as the midpoint for the discount rate range in the sensitivity tables . Determination of Range of Value After considering all valuation methods under each approach, the relevant valuation inputs were compiled by Scalar to contrast the valuation ranges , to the market value of invested capital determined, the debt amount remaining after the execution of the transaction is subtracted in order to arrive to the range of equity value as follows: 20 Determine the Value of the Purchase Consideration Based on the price per share of our common stock as of April 15, 2014 and its historical five-year volatility, Scalar estimated the total consideration value to be as follows: Background of the Draco Acquisition On November 5, 2013 we held a meeting with Draco and discussed about the mergers and acquisition deal between two parties. According to the meeting minutes: ● Draco's total values will be based on the appraisal value $132,600,000 per Appraisal Report issued by Global Valuation, Inc.; ● Total acquisition price will be $66,300,000 which equals 50% of the appraised value, and we will acquire 100% shares of Draco with 108,510,638 shares of our stock. The stock price used in the acquisition will be 131% of the VWAP of market closing price of October 31, November 1, November 4, and November 5, 2013, which is $0.611/share. On April 15, 2014, the members of our Board of Directors adopted the resolutions by unanimous written consent in lieu of a meeting in accordance with the provisions of Section 78.315 of the Nevada Revised Statues. According to the written consent, the Board of Directors deemed it advisable and in the best interest of our company to purchase a 100% interest in Draco from Songqiang Chen, Jian Fang, Changlin Yan, Hongye Chen, Fanjie Wang, Tong Huang, Honglin Zhang and Hongbing Lin. On April 15, 2014, we entered into a Share Exchange Agreement. On April 15, 2014, the members of the Board of Directors of Metawise adopted the resolutions by unanimous written consent pursuant to the authority granted by the California General Company Law. According to the written consent, the Board of Directors deem it advisable and in the best interest of the company to sell its 100% interest in Draco to us and receive 12,750,000 newly issued shares of our common s and a Series C stock purchase warrant from us through a Share Exchange Agreement dated April 15, 2014. In addition, Metawise deemed it advisable and in the best interest of the company to transfer and distribute absolutely all title over the our shares to Songqiang Chen, Jian Fang, Changlin Yan, Hongye Chen, Fanjie Wang, Tong Huang, Honglin Zhang and Hongbing Lin pursuant to the terms and conditions of the Share Exchange Agreement. 21 Following discussions by our representatives with the NYSE MKT regarding the structure of the Draco Acquisition, it was determined that it was unlikely that the Exchange would approve the continued listing of our common stock post-closing under the original structure of the Draco Acquisition. Between late July 2014 and late August 2014 representatives of Armco and Draco discussed a number of alternative structures, and on August 25, 2014 the parties executed the amendment to the Share Exchange Agreement which reflects the current structure. Interests of the Company’s Executive Officers and Directors in the Draco Acquisition We do not believe that any of our officers or directors have any interests in the Draco Acquisition, other than their interests as our stockholders generally, that are different from your interests as an Armco stockholder. Relationships of the Finders to Armco At the closing of the Draco Acquisition, China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) will be issued the Compensation Shares as compensation for acting as finders in the Draco Acquisition. On April 15, 2014 Draco entered into a Finder Agreement with China Direct Investments, Inc. pursuant to which it agreed to cause the finder to be issued 600,000 shares of our common stock at the closing of the Draco Acquisition. On April 15, 2014 Draco also entered into a Finder Agreement with Shanghai Heqi Investment Center (Limited Partner) pursuant to which it agreed to cause the finder to be issued 600,000 shares of our common stock at the closing of the Draco Acquisition. Under the terms of the August 25, 2014 amendment to the Share Exchange Agreement, we agreed to issue the Compensation Shares at closing in satisfaction of Draco’s obligations under these agreements. We have contractual relationship with each of these entities as follows: China Direct Investments, Inc. In December 2013 we entered into a Consulting Agreement with China Direct Investments, Inc. pursuant to which it provides a variety of consulting services to us, including, but not limited to,: ● assisting us in the management of our investor relations efforts, ● assisting us in the preparation of certain reports to be filed with the SEC, ● providing assistance in mergers and acquisitions, as well as assistance in our efforts to obtaining financing sources, and ● sharing its connections and resources in North America and South America and assisting us in developing business in North America and South America. As compensation for those services under the terms of the agreement which expires in October 2014 we issued China Direct Investments, Inc. 1,000,000 shares of our common stock valued at $400,000. The shares were deemed earned on the date of the agreement. We also agreed to pay China Direct Investments, Inc. an introductory fee for any successful financing, merger or acquisition transaction consummated with a party introduced to us by it. Shanghai Heqi Investment Center (Limited Partner) In September 2012 we entered into a Financing Service Agreement with Shanghai Heqi Investment Center (Limited Partner) pursuant to which it is to provide us with a variety of consulting services including, but not limited to: ● seeking large-scale iron and steel enterprises or strategic investors in China and abroad to provide financing services to us, ● seeking financial institutions to provide short-term and long-term financings for our company, ● providing guarantees to us for trade financing arrangements under certain terms, ● identifying equity investors, and ● identifying domestic and foreign companies for possible mergers, acquisitions, asset transactions or similar corporate events. 22 As compensation for its services to us under this agreement which expires in October 2014, we agreed to pay Shanghai Heqi Investment Center (Limited Partner) success fees ranging from 2.4% to 7% of the value of the transactions, payable in cash or shares of our common stock for certain transactions, and shares of our common stock equal to 5% of the value of certain other transactions. If we pay the fees in shares of our common stock, the number of shares shall be 120% of the amount of the fee earned. Between May 2013 and September 2013, Henan Armco & Metawise Trading Co. Ltd., a subsidiary of our company borrowed an aggregate of RMB 19,700,000 (approximately $3.26 million) from four lenders. In addition, between November 2013 and December 2013 Henan borrowed an aggregate of RMB 18,827,240 (approximately US $3.1 million) from 11 lenders in a separate transaction. In March 2014 Shanghai Heqi Investment Center (Limited Partner) executed a letter agreement waiving any fees which it may have been entitled to as a result of these two transactions. Fees and Expenses If the Draco Acquisition is consummated, all costs and expenses incurred in connection with the Share Exchange Agreement, the Draco Acquisition, the issuance of the Acquisition Shares, the Compensation Shares and the other transactions contemplated thereby will be paid by the party incurring such costs and expenses except as otherwise provided in the Share Exchange Agreement. Resale Limitations The issuance of the Acquisition Shares and the Compensation Shares will be exempt from registration under the Securities Act of 1933 (the “Securities Act”) by reason of Section 4(a)(2) thereof. Therefore, these shares may not be resold unless we subsequent register the shares or an exemption from registration under the Securities Act is available. We are not granting any registration rights covering either the Acquisition Shares or the Compensation Shares. Board of Directors and Management Following the Draco Acquisition Currently, Armco’s Board of Directors consists of five individuals. As described in Proposal 1 appearing elsewhere in this proxy statement, at the 2014 Annual Meeting our stockholders are voting upon the election of five directors, three of whom are current members of the Board that are standing for re-election and the remaining two are new director nominees, including Songqiang Chen and Shiqing Yue. Mr. Chen is Chief Executive Officer of both Metawise and Draco and is Metawise’s principal shareholder. Mr. Yue is an unrelated third party who was nominated as an independent director by the Nominating and Corporate Governance Committee The election of these two director nominees to our Board is not contingent upon the approval of Proposal 4. Principal Stockholders Following the Draco Acquisition The Draco Acquisition will result in a change of control of our company. The following table sets forth information known to us as of August [28] , 2014 relating to the beneficial ownership of shares of our common stock by: ● each person who is known by us to be the beneficial owner of more than 5% of our outstanding common stock; ● each director and nominee; ● each named executive officer; ● all named executive officers and directors as a group; and ● on a proforma basis giving effect to the closing of the Draco Acquisition and which assumes that we will have [111,118,954] shares of common stock outstanding post-closing. 23 Name and Address of Beneficial Owner At August [28] , 2014 Proforma Shares % Shares % Kexuan Yao (2) % % Weigang Zhao <1 % <1% Fengtao Wen <1 % <1% Weiping Shen <1 % <1% Kam Ping Chan <1 % <1% William Thomson (3) <1 % <1% Songqiang Chen 0 % Shiqing Yue 0 0 - All directors and executive officers as a group (six persons) (2) (3) % % Current Armco stockholders 100% % Metawise Nominees as a group (eight persons) 0 % Except as otherwise noted below, the address of each of the persons shown in the above table is c/o Armco Metals Holdings, Inc., One Waters Park Drive Suite 98, San Mateo, California 94403. The number of shares beneficially owned by Mr. Yao, our Chief Executive Officer, including 8,899,924 shares of common stock directly owned by Mr. Yao, 639,303 shares of common stock owned by his spouse, and 125,000 shares underlying vested restricted stock awards, but excludes an additional 125,000 shares underlying unvested stock awards under Mr. Yao’s employment agreement dated February 8, 2012 if he remains as an employee at the time of vesting, and the 1,300,000 pledged shares as described below. Mr. Yao entered into a Structured Transaction Agreement, dated June 11, 2010, with Crisnic Fund, SA., or Crisnic Fund. In connection with that agreement, Mr. Yao pledged 1,300,000 shares of our common stock as collateral. After lengthy jurisdictional proceedings in which Crisnic Fund unsuccessfully disputed the jurisdiction of the United States District Court, Mr. Yao acquired discovery in litigation against Crisnic Fund. Crisnic Fund's brokerage account statements reflected that Crisnic Fund sold all 1,300,000 shares pledged as collateral, without notice to Mr. Yao. The dates of Crisnic Fund's sales ranged from June 29, 2010 through July 8, 2010. The net proceeds of such sales totaled $4,113,064.29. While Crisnic Fund did, on July 27, 2010, send Mr. Yao $1 million in purported loan proceeds, Crisnic Fund did so only after it had already sold Mr. Yao's 1,300,000 shares pledged as collateral. Mr. Yao is currently in litigation to recover all 1,300,000 shares of his stock and damages, including punitive damages for fraud. The number of shares beneficially owned by Mr. Thomson includes 16,250 shares of our restricted common stock awarded pursuant to our 2009 Plan of which 25% of 6,250 shares vested on March 31, 2010, and of which 25% of 6,250 shares vested on June 30, 2010, 25% of 6,250 shares vested on September 30, 2010 and 25% of 6,250 shares vested on December 31, 2010, and 10,000 shares vested on December 15, 2011. Unaudited pro forma condensed consolidated financial information The following unaudited pro forma condensed consolidated financial information combines the historical consolidated financial position and results of operations of Armco and its subsidiaries and Draco, as an acquisition by Armco of Draco using the purchase method of accounting and giving effect to the related pro forma adjustments described in the following notes. The unaudited pro forma condensed consolidated financial statements included herein are presented for informational purposes only and do not necessarily reflect the financial results of the combined company had the companies actually been combined at the beginning of each period presented. The adjustments included in these unaudited pro forma condensed financial statements are preliminary and may be revised. The unaudited pro forma condensed consolidated financial statements and accompanying notes should be read in conjunction with and are qualified in their entirety by reference to the historical consolidated financial statements and related notes thereto of Armco and its subsidiaries and of Draco . The following presents our unaudited pro forma condensed consolidated financial information for the three months ended March 31, 2014, and the year ended December 31, 2013. The unaudited proforma balance sheet at December 31, 2013 and the unaudited pro forma statement of operations for the year ended December 31, 2013 gives effect to the proposed acquisition of Draco as if the transaction had occurred at January 1, 2013. The unaudited pro forma balance sheet at March 31, 2014 and the unaudited proforma condensed consolidated statement of operations for the three months ended March 31, 2014 gives effect to the Draco Acquisition as if the transaction had occurred at January 1, 2014. The pro forma adjustments and related notes are based upon available information and certain assumptions that we believe are reasonable. 24 The unaudited pro forma condensed consolidated financial information is for informational purposes only and does not purport to present what our results would actually have been had the Draco Acquisition actually occurred on the dates presented or to project our results of operations or financial position for any future period. You should read the information set forth below together with the notes to the unaudited pro forma condensed combined consolidated financial statements, Draco’s financial statements appearing elsewhere in this proxy statement and our 2013 10-K and out subsequent filings with the SEC. Armco Metals Holdings Inc. and Draco Resources Inc. Index to the Pro Forma Combined Financial Statements (Unaudited) Contents Page(s) Pro Forma Combined Balance Sheet at June 30, 2014 P-2 Pro Forma Combined Statement of Operations and Other Comprehensive Income (Loss) for the Six Months EndedJune 30, 2014 P-3 Pro Forma Combined Statement of Operations and Other Comprehensive Income (Loss) for the Year Ended December 31, 2013 P-4 Notes to the Pro Forma Combined Financial Statements P-5 25 Armco Metals Holdings Inc. and DracoResources Inc. Pro Forma Combined Balance Sheet June 30, 2014 (Unaudited) Historical Pro Forma Armco Metals Holdings Inc. Adjustments Combined ASSETS CURRENT ASSETS: Cash $ 702,802 $ - $ 702,802 Pledged deposit 505,714 505,714 Marketable securities 551,597 551,597 Accounts receivable, net 23,318,809 23,318,809 Inventories 13,248,882 13,248,882 Advance on purchases 1,268,903 1,268,903 Prepayments and other current assets 774,718 - 774,718 Total current assets 40,371,425 - 40,371,425 PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment 44,535,389 44,535,389 Accumulated depreciation ) ) Property, Plant and Equipment, net 33,839,661 - 33,839,661 LAND USE RIGHTS Land use rights 6,633,807 6,633,807 Accumulated amortization ) ) LAND USE RIGHTS, net 6,159,142 - 6,159,142 OTHER ASSETS Investment - ) ) Total other assets - Total Assets $ 80,370,228 $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Loan Payables $ 19,641,087 $ 19,641,087 Banker's acceptance notes payable and letters of credit 1,764,803 1,764,803 Current maturities of capital lease obligation 1,060,710 1,060,710 Accounts payable 2,698,968 - 2,698,968 Advances received from Chairman and CEO 792,431 792,431 Due to related party 250,146 - 250,146 Customer deposits 1,879,761 1,879,761 Corporate income tax payable 819,686 - 819,686 Derivative liability 19,559 - 19,559 Value added tax and other taxes payable 2,500,956 - 2,500,956 Accrued expenses and other current liabilities 1,224,489 1,224,489 Total current liabilities 32,652,596 - 32,652,596 Total liabilities 32,652,596 - 32,652,596 COMMITMENTS AND CONTENGENCIES STOCKHOLDERS' EQUITY: Preferred stock par value $0.001: 1,000,000 shares authorized; none issued or outstanding - - - Common stock par value $0.001: 200,000,000 shares authorized; 54,958,437 shares issued and outstanding 110,758,437shares issued and outstanding - Pro Forma 54,958 55,800 110,758 Additional paid-in capital 45,601,982 Accumulated deficit ) ) Acumulated other comprehensive income (loss): Change in unrealized gain on marketable securities ) ) Foreign currency translation gain 4,479,655 4,479,655 Total Stockholders' Equity 47,717,632 Total Liabilities and Stockholders'Equity $ 80,370,228 $ $ To reflect issuance of 51,000,000 shares of the Company's common stock to the stockholders of Draco in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect issuance of 4,800,000 shares of the Company's common stock to CDII and Shanghai Heqi as finders' fee in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect the 40% of the net loss of Draco for the reporting ended December 31, 2013 under the equity method of accounting . See accompanying notes to the pro forma combined financial statements. 26 Armco Metals Holdings Inc. and Draco Resources Inc. Pro Forma Combined Statement of Operations For the Six Months Ended June 30, 2014 (Unaudited) Historical Pro Forma Armco Metals Holdings Inc. Adjustments Combined Net revenue $ 42,797,893 $ - $ 42,797,893 Cost of goods sold 40,898,856 40,898,856 Gross margin 1,899,037 - 1,899,037 Operating expenses Selling expensens 202,690 202,690 Professional fees 355,782 355,782 General and administrative expenses 1,975,580 1,975,580 Operating cost of idle manufacturing facility 1,007,214 1,007,214 Total operating expenses 3,541,266 - 3,541,266 Loss from operations ) - ) Other (income) expense Share of net loss from a non-consolidated investee - 295,886 295,886 Interest income ) ) Interest expense 2,641,772 2,641,772 Change in fair value of derivative liability 108,975 108,975 Loan guarantee expense 13,002 13,002 Other (income) expenses 75,028 75,028 Other (income) expense, net 2,739,977 295,886 3,035,863 Loss before income tax provision ) ) ) Income tax provision - - - Net Loss ) ) ) Other comprehensive income (loss) Change in unrealized gain (loss) of marketable securities 32,468 - 32,468 Foreign currency translation gain (loss) ) - ) Comprehensive loss $ ) $ ) $ ) Ner loss per common share - basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted 40,320,346 55,800,000 96,120,346 To reflect issuance of 51,000,000 shares of the Company's common stock to the stockholders of Draco in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect issuance of 4,800,000 shares of the Company's common stock to CDII and Shanghai Heqi as finders' fee in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect the 40% of the net loss of Draco for the reporting period ended June 30, 2014 under the equity method of accounting. See accompanying notes to the pro forma combined financial statements. 27 Armco Metals Holdings Inc. and Draco Resources Inc. Pro Forma Combined Statementof Operations For the Year Ended December 31, 2013 (Unaudited) Historical Pro Forma Armco Metals Holdings Inc. Adjustments Combined Net revenue $ 128,738,194 $ - $ 128,738,194 Cost of goods sold 125,426,672 - 125,426,672 Gross margin 3,311,522 - 3,311,522 Operating expenses Selling expensens 177,118 177,118 Professional fees 512,474 512,474 General and administrative expenses 3,397,191 3,397,191 Operating cost of idle manufacturing facility 1,840,967 1,840,967 Acquisition related costs - Total operating expenses 5,927,750 Loss from operations ) ) ) Other (income) expense Share of net loss from a non-consolidated investee - 1,548,650 1,548,650 Interest income ) ) Interest expense 2,157,156 2,157,156 Change in fair value of derivative liability ) ) Loan guarantee expense 45,733 45,733 Other (income) expenses 145,849 145,849 Other (income) expense, net 1,093,599 1,548,650 2,642,249 Loss before income tax provision ) ) ) Income tax provision 421,585 421,585 Net Loss ) ) ) Other comprehensive income (loss) Change in unrealized gain (loss) of marketable securities ) ) Foreign currency translation gain (loss) 1,367,863 1,367,863 Comprehensive loss $ ) $ ) $ ) Ner loss per common share - basic and diluted $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted 24,886,617 55,800,000 80,686,617 To reflect issuance of 51,000,000 shares of the Company's common stock to the stockholders of Draco in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect issuance of 4,800,000 shares of the Company's common stock to CDII and Shanghai Heqi as finders' fee in conntection with the acquisition of a 40% of the equity interest of Draco upon acquisition; To reflect the 40% of the net loss of Draco for the reporting ended December 31, 2013 under the equity method of accounting. See accompanying notes to the pro forma combined financial statements. 28 Armco Metals Holdings Inc. and Draco Resources Inc. As of and for the six months ended June 30, 2014 As of and for the year ended December 31, 2013 Notes to the Pro Forma Combined Financial Statements (Unaudited) Note 1 - Organization and Operations Armco Metals Holdings, Inc. (formerly China Armco Metals, Inc. and Cox Distributing, Inc.) Cox Distributing was founded as an unincorporated business in January 1984 and was incorporated as Cox Distributing, Inc. (“Cox Distributing”), a C corporation under the laws of the State of Nevada on April 6, 2007 at which time 9,100,000 shares of common stock were issued to the founder in exchange for the existing unincorporated business. No value was given to the stock issued by the newly formed corporation.Therefore, the shares were recorded to reflect the $.001 par value and paid in capital was recorded as a negative amount ($9,100). On June 27, 2008,Cox Distributing amended its Articles of Incorporation, and changed its name to China Armco Metals, Inc. (“Armco Metals” ) upon the acquisition of Armco Metals International Limited (formerly “Armco & Metawise (H.K) Limited” or “Armco HK”) and Subsidiaries to better identify the Company with the business conducted, through its wholly owned subsidiaries in China,import, exportand distribution of ferrous and non-ferrous ores and metals, and processing and distribution of scrap steel. On July 3, 2013, the Company changed its name from “China Armco Metals, Inc.” to “Armco Metals Holdings, Inc.” (“Armco Metals Holdings” or the “Company”). Armco Metals International Limited (formerly Armco & Metawise (H.K) Limited) and Subsidiaries Armco Metals International Limited (formerly Armco & Metawise (H.K) Limited) Armco & Metawise (H.K) Limited was incorporated on July 13, 2001 under the laws of the Hong Kong Special Administrative Region (“HK SAR”) of the People’s Republic of China (“PRC”). Armco HKengages in the import, exportand distribution of ferrous and non-ferrous ore and metals. On March 22, 2011, Armco & Metawise (H.K) Limited amended its Memorandum and Articles of Association, and changed its name to Armco Metals International Limited (“Armco HK”). 29 Formation of Henan Armco and Metawise Trading Co., Ltd. Henan Armco and Metawise Trading Co., Ltd. (“Henan”) was incorporated on June 6, 2002 in the City of Zhengzhou, Henan Province,PRC. Henan engages in the import, exportand distribution of ferrous and non-ferrous ores and metals. Formation of Armco (Lianyungang) Renewable Metals, Inc. On January 9, 2007, Armco HK formed Armco (Lianyungang) Renewable Metals, Inc. (“Renewable Metals”), a wholly-owned foreign enterprise (“WOFE”) subsidiary in the City of Lianyungang, Jiangsu Province, PRC. Renewable Metals engages in the processing and distribution of scrap metal. On December 1, 2008, Armco HK transferred its 100% equity interest in Renewable Metals to Armco Metals. Merger of Henan with Renewable Metals, Companies under Common Control On December 28, 2007, Armco HKentered into a Share Transfer Agreement with Renewable Metals, whereby Armco HK transferred to Renewable Metals all of its equity interest in Henan, a company under common control of Armco HK. The acquisition of Henanhas been recorded on the purchase method of accounting at historical amounts as Renewable Metals and Henan were under common control since June 2002. The consolidated financial statements have been presented as if the acquisition of Henan had occurred as of the first date of the first period presented. Acquisition of Armco Metal International Limited and Subsidiaries (“Armco HK”)Recognized as a Reverse Acquisition On June 27, 2008, the Company entered into and consummated a share purchase agreement (the “Share Purchase Agreement”) with Armco HK and Feng Gao, who owned 100% of the issued and outstanding shares of Armco HK.In connection with the consummation of theShare Purchase Agreement,(i)Stephen Cox surrendered 7,694,000 common shares, representing his controlling interest in the Company for cancellation and resigned as an officer and director;(ii)the Company purchased from the Armco HK Shareholder 100% of the issued and outstanding shares of Armco HK’s capital stock for $6,890,000 by delivery of the Company’s purchase money promissory note;(iii) issued to Ms. Gao (a) a stock option entitling Ms. Gao to purchase 5,300,000 shares of the Company’s common stock, par value $.001 per share (the “Common Stock”) with an exercise price of $1.30 per share expiring on December 31, 2008 and (b) a stock option entitling Ms. Gao to purchase 2,000,000 shares of the Company’s common stock with an exercise price of $5.00 per share expiring two (2) years from the date of issuanceon June 27, 2010 (the “Gao Options”). On August 12, 2008, Ms. Gao exercised her option to purchase and the Company issued 5,300,000 shares of its common stock in exchange for the$6,890,000 note owed to Ms. Gao.The shares issued represented approximately 69.7% of the issued and outstanding common stock immediately after the consummation of the Share Purchase and exercise of the option to purchase 5,300,000 shares of the Company’s common stock at $1.30 per share. As a result of thecontrolling financialinterest of the former stockholder of Armco HK, for financial statement reporting purposes, the merger between the Company and Armco HK has been treated as a reverse acquisitionwith Armco HK deemed the accounting acquirer and the Company deemed the accounting acquireeunder theacquisitionmethod of accounting in accordance with section 805-10-55 of the FASB Accounting Standards Codification. The reverseacquisitionis deemed a capital transaction and the net assets of Armco HK (the accounting acquirer) are carried forward to the Company (the legal acquirer and the reporting entity) at their carrying value before theacquisition. The acquisition process utilizes the capital structure of the Company and the assets and liabilities of Armco HK which are recorded at their historical cost. The equity of the Company is the historical equity of Armco HK retroactively restated to reflect the number of shares issued by the Company in the transaction. 30 Formation of Armco (Lianyungang) Holdings, Inc. On June 4, 2009, the Company formed Armco (Lianyungang) Holdings, Inc. (“Lianyungang Armco”), a WOFE subsidiary in the City of Lianyungang, Jiangsu Province, PRC. Lianyungang Armco intends to engage in marketing and distribution of the recycled scrap steel. Formation of Armco Metals (Shanghai) Holdings, Ltd. On July 16, 2010, the Company formed Armco Metals (Shanghai) Holdings. Ltd. (“Armco Shanghai”) as a WOFE subsidiary in Shanghai, China. Armco Shanghai serves as the headquarters for the Company’s China operations and oversees the activities of the Company in financing and international trading. Draco Resources Inc The Draco Resources Line of Business of Metawise Group, Inc. (the "Draco Resources Line of Business") was formed as a line of business within Metawise Group, Inc. ("Metawise") on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to certain former processed materials. On May 4, 2011, Metawise entered into a Purchase and Sale Agreement (“Agreement”) with Greenfield Environmental Multistate Trust LLC, trustee of the Multistate Environmental Response Trust ("Seller") granting it the title to certain former processed materials (the “Material”), located in Theodore, Alabama, consisting of three separate impoundment areas of approximately 56 acres. The Draco Resource Line of Business engages in the processing of mineral properties to process and clean the properties environmentally and sell those cleaned mineral materials. On August 14, 2013, Metawise incorporated Draco Resources Inc. (the "Company") under the laws of the State of California. On the same day the Company and Metawise entered into an Operating Agreement (“Operating Agreement”) to have the Company manage the operations of the removal of the Material. The Company, Metawise and the shareholders who own 100% of Metawise entered a security pledge agreement (“Pledge Agreement”) on June 23, 2014. Pursuant to the Pledge Agreement, each Shareholder agrees to pledge all of the net profits gains from Greenfield Project and all of their voting rights on Greenfield Project to Draco unconditionally and irrevocably, as a security for the performance of the obligations by the Shareholder and Metawise under the Principal Agreements. All other operations of Metawise or Shareholders shall not be involved in this Pledge. Greenfield Project is an iron ore project in the state of Alabama, through a commodity purchase agreement entered by Draco and Metawise, Draco has rights to purchase up to 5 million metrics tons of iron ore fines from Metawise and resell the commodity. With the effective of this Pledge Agreement, the shareholders and Metawise will have an indirect financial interest in the revenue and earnings of Greenfield Project and do not have actual claims on Greenfield Project and the asset owns by Draco. However, the shareholders and Meatwise are still in charge of the operation of Greenfield Project. With the above the Pledge Agreement, the operations of the Greenfield Project of Metawise becomes the VIE of the Company and the Company consolidates the operations of the Greenfield Project of Metawise. Acquisition of a 40% Equity Interest of Draco Resources Inc. On April 15, 2014, Armco Metals Holdings, Inc. ("AMCO") entered into a Share Exchange Agreement (the “Agreement”) with Draco Resources, Inc. and its shareholders (the “Draco Resources Shareholders”). Pursuant to the terms and conditions of the Agreement between the parties, AMCO plans to acquire 100% of the issued and outstanding capital stock of Draco Resources in exchange AMCO desires to acquire the Draco Resources Shares from the Shareholders in exchange for 13,950,000 shares of its post-split common stock (the “AMCO Shares”) and a Series C stock purchase warrant (the "Series C Warrant"). The Series C Warrant is exercisable for five years at any time, following a 1:10 reverse stock split of AMCO common stock, into 3,000,000 shares of AMCO post-split common stock at an exercise price of $3.40 per share. The parties made customary representations and warranties and agreed to customary covenants in the Agreement. Upon the completion of the acquisition, the number of shares which Draco Resources Shareholders will receive from AMCO represents approximately 74.64% of the issued and outstanding common stock of AMCO immediately after the consummation of the Agreement. The closing of the acquisition is subject to approvals by AMCO shareholders, the New York Stock Exchange and any applicable governmental regulatory agencies. 31 On August 25, 2014, AMCO, Draco Resources Shareholders, Draco Resources Shareholders, and Metawise Group, Inc. amended the Agreement. Pursuant to the terms and conditions of the amended Agreement between the parties, upon the approval of the Amendment to AMCO's Articles of Incorporation to increase the number of AMCO's authorized shares of common stock from 74,000,000 shares to 200,000,000 shares, AMCO desires to acquire and Draco Shareholders desire to exchange a 40% of the Draco Resources Shares in exchange for 51,000,000 shares of AMCO’s common stock (the" AMCO Shares"). Armco acknowledges and agrees to pay China Direct Investments, Inc. and Shanghai Heqi Investment Center (Limited Partner) or their designees 2,400,000 shares each, or 4,800,000 shares in aggregate, of AMCO common stock in connection with the transaction contemplated by this Agreement as Finder's Fee (the "Finder's Fee"). Upon the completion of the acquisition, the number of shares which Draco Resources Shareholders will receive from AMCO represents approximately 46.05% of the issued and outstanding common stock of AMCO immediately after the consummation of the Agreement. The closing of the acquisition is subject to approvals by AMCO shareholders, the New York Stock Exchange and any applicable governmental regulatory agencies. Method of Accounting of Investment in Draco The Company accounts for investments in common stock or in-substance common stock (or both common stock and in-substance common stock) of an investee of which the Company has significant influence (see paragraph 323-10-15-6) in the operating or financial policies even though the Company holds 50% or less of the common stock or in-substance common stock, in accordance with sub-topic 323-10 of the FASB Accounting Standards Codification (“Sub-topic 323-10”). Pursuant to paragraph 323-10-05-5 the equity method tends to be most appropriate if an investment enables the investor to influence the operating or financial policies of the investee. Pursuant to Paragraph 323-10-30-2 the Company will measure an investment in the common stock of an investee (including a joint venture) initially at cost in accordance with the guidance in Section 805-50-30. Pursuant to Section 323-10-35 under the equity method, the Company will recognize its share of the earnings or losses of an investee in the periods for which they are reported by the investee in its financial statements rather than in the period in which an investee declares a dividend. The Company will adjust the carrying amount of an investment for its share of the earnings or losses of the investee after the date of investment including adjustments similar to those made in preparing consolidated financial statements and shall report the recognized earnings or losses in income. Note 2 - Basis of Pro Forma Presentation Assumptions of Pro Forma Combined Financial Statements The accompanying pro forma combined balance sheet as of June 30, 2014 and the pro forma combined statement of operations for the six months then ended and for the year ended December 31, 2013 are based on the historical financial statements of Armco and Draco after giving effect to Armco’s acquisition of 40% equity interest of Draco using equity method of accounting and applying the assumptions and adjustments described in the accompanying notes to the pro forma combined financial statements as if such transaction had occurred as of January 1, 2013 for the balance sheet and statement of operations for pro forma financial statements purposes. The pro forma combined financial statements have been prepared by management for illustrative purposes only and are not necessarily indicative of the combined financial position or combined results of operations in future periods or the results that actually would have been realized during the specified periods had such transaction occurred as of January 1, 2013 . The pro forma adjustments are based on the preliminary information available at the time of the preparation of this document and assumptions that management believes are reasonable. The pro forma combined financial statements, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with Draco’s historical financial statements as of June 30, 2014 and for the reporting period then ended and for the year ended December 31, 2013 included elsewhere as exhibits in this proxy statement as filed with the United States Securities and Exchange Commission (“SEC”) herewith and Armco’s historical financial statements as of June 30, 2014 and for the reporting period then ended and for the year ended December 31, 2013 included in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014 and its Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC . 32 The pro forma combined financial statements do not purport to represent what the results of operations or financial position of Armco would actually have been had the transaction in fact occurred as of January 1, 2013, nor do they purport to project the results of operations or financial position of Armco for any future period or as of any date, respectively. These pro forma combined financial statements do not give effect to any restructuring costs or to any potential cost savings or other operating efficiencies that could result from the transaction since such amounts, if any, are not presently determinable. Note 3 - Pro Forma Adjustments The accompanying pro forma combined financial statements have been prepared as if the transaction was completed on January 1, 2013 for balance sheet purposes and for statement of operations purposes and reflect the following pro forma adjustments: 1) To reflect issuance of 51,000,000 shares of the Company's common stock to the stockholders of Draco in connection with the acquisition of a 40% of the equity interest of Draco upon acquisition. The Company values the stock at $0.19 per share, which was the closee price of AMCO common stock on the date of acquisition. Investment Common stock: $0.001 par value ) Additional paid-in capital ) 2) To reflect issuance of 4,800,000 shares of the Company's common stock to CDII and Shanghai Heqi as finders’ fee in connection with the acquisition of a 40% of the equity interest of Draco upon acquisition. The Company values the stock at $0.19 per share, which was the closee price of AMCO common stock on the date of acquisition. Acquisition related cost Common stock: $0.001 par vlaue ) Additional paid-in capital ) 3) To reflect the 40% of the net loss of Draco for the reporting ended December 31, 2013 under the equity method of accounting AMCOshare of net loss from a non-consolidated investee Investment ) 4) To reflect the 40% of the net loss of Draco for the reporting period ended June 30, 2014 under the equity method of accounting AMCOshare of net loss from a non-consolidated investee Investment ) 33 Information About Draco Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of the Material for Metawise, the rights to which are described below. Draco is not a mining company and will not conduct any mining operations. Draco was formed as a line of business within Metawise on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to iron ore fines in Alabama. Draco was incorporated by Metawise under the laws of the State of California on August 14, 2013. On the same day, Metawise and Draco entered into an Operating Agreement pursuant to which Draco agreed to manage the operations of the removal of the Material. Draco will act as a reseller of the Material to which Metawise has access for under the terms of the Greenfield Agreements. On April 2, 2014 Metawise and Draco entered into a Commodities Purchase Agreement under which Metawise has agreed to sell Draco the Material on an exclusive basis at a base price of $26.10 per metric ton. This price includes the price of the iron ore, together with additional costs related to handling, trucking, loading, restoration and contingencies. The Commodities Purchase Agreement further provides: ● at Metawise’s option, Draco may be required to pay a deposit on an order, in an amount to be determined, which shall be deducted from the shipments and returned to Draco; ● no later than 10 days prior to the commencement of the loading of the Material, Draco is required to provide a letter of credit for 100% of the purchase price of the shipment, with 85% of the provisional invoice payable at sight against the first presentation of certain shipment documents, but no larger than 30 days after the date of departure of the shipment from the loading port; ● at its expense, Draco is required to appoint an independent draft surveyor to determine the weight of the Material at the loading port and an entry-exit inspector and quarantine in the PRC for weighing the Material at the discharge port. This final weight is the basis for the final commercial invoice; ● Draco is responsible for all import documentation and licenses, import duties, taxes, tariffs and other charges, and ● the agreement may be terminated by either party upon a breach, providing such breach is not cured within a “reasonable period,” or upon the bankruptcy or assignment for the benefit of creditors, if Metawise transfers all or substantially all of its assets, or upon the mutual consent of the parties. To date, Draco has facilitated the sale of 48,000 metric tons of Material, resulting in gross proceeds of approximately $3.2 million, under the terms of this agreement. Draco sold the Material to Meijin Energy Group Co., Ltd., an unrelated third party. Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of iron ore fines for Metawise. Draco plans to ship out one to three vessels per month for the next four years to complete the sale and shipment of approximately 5 million tons of iron ore fine. The Greenfield Agreements In May 2011 Metawise entered into a Purchase and Sale Agreement with Greenfield Environmental Multistate Trust LLC, Trustee of the Multistate Environmental Response Trust, which we refer to as “Greenfield.” The original agreement, which superseded a prior agreement between the parties, has been subsequently amended by the parties on June 30, 2011, August 13, 2012 and May 28, 2013. We refer to the original agreements and these three amendments collectively as the “Greenfield Agreements.” Greenfield has title to improved parcels of approximately 56 acres of land in Theodore, Alabama, including former process materials consisting of approximately 5 million metric tons of iron ore fines, which we refer to as the Material, which are located at this facility in three separate impoundment areas. The Material contains both marketable and unmarketable iron ore fines. Greenfield acquired the facility and the Material when the trust was established in a settlement agreement in a bankruptcy involving Tronox Incorporated, et al. Under the terms of the Greenfield Agreements, which expire on May 4, 2015: ● Metawise has the absolute, irrevocable and unconditional obligation to purchase, load and remove the Material from the facility consistent with work plans which must be approved in advance by Greenfield; 34 ● Metawise is responsible for all Material management related to the Material, and for restoring the land where the Material has been removed consisted with the work plans to be approved in advance by Greenfield; ● title to the Material passes from Greenfield to Metawise immediately upon movement or other handling of the material by Metawise. To date, Metawise has moved or handled approximately 130,000 metric tons of the Material. Draco has sold approximately 48,000 metric tons which have already been sold to a third party; ● Metawise agreed to pay Greenfield $6.50 per metric ton for the Material, payment for which is due within 30 days of the end of the month in which the Material was removed from the facility. Metawise is also responsible for all taxes, Material shipping, constructing and operating a truck weight station, constructing and operating infrastructure necessary to collect and convey dewatering effluent, which is the byproduct of the dewatering of the Material, to the onsite water treatment plant at the facility, all permits, environmental compliance, costs of the compliance monitor, insurance, trust monitoring and other fees and costs. ● Metawise was required to post financial assurance of $8,000,000 to secure its obligations under the Greenfield Agreements, including its obligation to pay for the removal, transport and disposal of the Material, as well as for the Material to be sold to third party purchasers and the required restoration work. Greenfield has a security interest in the amounts which are posted from time to time, it receives all interest and earnings on the financial assurance, and has a right of offset. To date, $5,000,000 has been posted by Metawise as the financial assurance, net of $1,190,000 which Greenfield withdrew under the right of offset as delay costs. The Greenfield Agreements contain customary termination provisions in the event of any defaults in any of Metawise’s obligations, covenants, representation, if it suspends or abandons the facility, if it becomes insolvent or if Metawise undergoes a direct or indirect change of control or a sale of substantially all of its assets. On June 23, 2014, Draco, Metawise and certain of the Metawise Nominees entered into a Security Pledge Agreement pursuant to which the Metawise Nominees, who are parties to this agreement, pledged the net profit gains from the Greenfield Agreement and all of their voting rights related thereto to Draco. The pledge, which is limited to any operations of Metawise associated with the Greenfield Agreements, remains in effect so long as the Greenfield Agreements are in effect. In April 2012 Metawise entered into a Master Material Management Services Agreement with a third party for the handling of the Material at the facility, including processing, truck loading, restoration work, dewatering, maintenance and other services, as well as certain services at the port in connection with the shipment of the Materials. Metawise is obligated to pay the contractor various fees, ranging from $5.00 to $7.00 per metric ton, depending upon the services provided under the agreement. The foregoing is a summary of certain material terms of the Greenfield Agreements and the Master Material Management Services Agreement. This summary may omit certain terms and conditions which our stockholders find informative. Sales of the Material The purchase payment of the Material is $5.50 per metric ton. The restoration fee is $1.60 per metric ton. Draco will reserve $1.00 per metric ton for contingency. The Material needs to go through a simple dehydration process on the facility. The cost for handling and dehydrating the Material is $6.00 per metric ton. Then the Material will be transported to the dock using trucks. The trucking fee is $3.00 per metric ton. After the Material reaches the dock, Draco will pay $9.00 loading fee to the dock for loading the Material to the vessel. The vessel’s shipping capacity should be around 40,000 metric tons to 60,000 metric tons depending on the type of the vessel. The total operating expense is $26.10 per metric ton. The shipping fee is around $37.00/mt and it varies daily. Draco does not need to pay shipping fee until Draco collects payment from buyer. 35 Draco will obtain customers through Draco’s existing customer base and will obtain new customers through our channels. Draco’s current cash is sufficient to finish the operation process and ship another vessel. The operation cost for another vessel should be from $1,044,000 to $1,566,000. Currently, Draco has about $288,000 in cash. The source of current funds is from capital contributions by Metawise, and loans from it and other affiliates. Other Operations ● Iron Ore . Draco will be trading iron ore from U.S.A and Australia into the China market. In China, demand for iron ore will keep rising as Chinese steel output grows. ● Coke . Draco will be trading Chinese metallurgical coke and foundry coke into Indian, Brazilian and Northern American marketplaces. China used to be main merchant coke producer in last 20 years and paused to export for five years due to shrinking coal industrial development policy. Now they expect to resume coke exportation to balance its serious over production capability in coke. ● Metallurgical Coal . Draco will secure an efficient supply chain to benefit from exporting hard coking coal to Brazil and China. ● Chrome Ore / Manganese Ore . Draco will be actively participating in supply chain setup in the near future. Metawise has a long-time, large-quantity supply chrome ore from Brazil. Draco has yet to formulate the operation details for these expected activities, but all of these deals will be done through its existing client base. Principal executive offices Draco leases its principal executive offices from a third party under an agreement expiring in May 2017. Currently, the monthly base rent is $10,800, which escalates to $12,000 during the final year of the lease term. Legal proceedings Draco is not a p arty to any pending or threatened legal proceeding. Market price of Draco’s common stock As all of Draco’s common stock is owned by Metawise, there is no public market for its stock. Risk Factors Associated with Draco Draco is a newly formed company with a limited history of operations upon which our stockholders can evaluate its future prospects. We have no rights to a return of any of the Acquisition Shares or Compensation Shares if the Draco Acquisition is ultimately not successful. Metawise formed Draco in August 2013 and Draco has a limited history of operations. While it reported revenues of $3,248,771 for the six months ended June 30, 2014, all of those revenues were related to transactions which occurred during the three months ended March 31, 2014 and it has yet to commence operations to a level which provides consistent revenues. Our stockholders are being provided with limited information on Draco, its history and prospects. There are no assurances whatsoever that Draco will ever generate revenues sufficient to substantiate the $10.6 million value of the Acquisition Shares and the Compensation Shares to be tendered at closing prior to the expiration of the Greenfield Agreements in May 2015. All of this consideration is paid at closing and there are no earn outs or other criteria by which the consideration is earned over time based upon Draco’s results. As such, we have no right to a return of any of this consideration should the Draco Acquisition not prove to be beneficial for our stockholders. 36 Draco has a history of losses, a working capital deficit and is dependent on advances from Metawise. Draco reported a loss of $3.87 million for the year ended December 31, 2013 and a loss of $740,000 for the six months ended June 30, 2014. At June 30, 2014 it had a working capital deficit of $3.66 million, a 27% increase from December 31, 2013. Draco has been dependent on loans from Metawise and other related parties and at June 30, 2014 it owes Metawise and these related parties $3.22 million. There are no assurances whatsoever that Draco will ever report profitable operations. Metawise is subject to the terms of the Greenfield Agreements to gain access to the Material at the Theodore, Alabama site. The term of the Greenfield Agreements expires in May 2015. Approximately 82,000 metric tons of the Material has been moved by Metawise and remains unsold. Under the terms of the Greenfield Agreements, Metawise has title to this portion of the Material. The balance of approximately 4.87 million metric tons of the Material has not been moved and, accordingly, Metawise is dependent upon the Greenfield Agreements to provide continued access to the Material. The Greenfield Agreements and Metawise’ s right to sell any of the iron ore fines expire in May 2015. Although the Metawise successfully extended the Greenfield Agreement in 2013, there is no guarantee of future extension of the Greenfield Agreement. Without the contract with Greenfield, Draco would lose access to the Material and be unable to conduct its business as presently contemplated. Mineral prices are subject to dramatic and unpredictable fluctuations. Draco expects to derive revenues from the sale of the Materials. The price of iron ore fines, which is considered a commodity, has fluctuated widely in recent years, and is affected by numerous factors beyond Draco’s control, including fluctuating demand, economic trends, expectations of inflation, currency exchange fluctuations, interest rates, global or regional consumptive patterns, speculative activities and increased production due to new extraction developments and improved extraction and production methods. The effect of these factors on the price of base and precious metals, and therefore the economic viability of Draco’s business model, cannot accurately be predicted. Risk Factors Associated with the Draco Acquisition If NYSE MKT should determine the Draco Acquisition is a change of control, there are no assurances NYSE MKT will approve the continued listing of our common stock following the closing of the Draco Acquisition if Proposal 4 is approved at the 2014 Annual Meeting. In that event, there are no assurances the Draco Acquisition will close. The continued listing of our common stock on the NYSE MKT is a condition precedent to the closing of the Draco Acquisition. While we believe the restructure of the terms of the Draco Acquisition should not longer be deemed to be a change of control of our company, there are no assurances we are correct. In that event, there are no assurances whatsoever that NYSE MKT will approve the continued listing of our common stock should Proposal 4 be approved. Therefore, it is possible that Proposal 4 will be approved at the 2014 Annual Meeting, but the Draco Acquisition will not close. While Draco’s management has orally advised us it will not waive the condition precedent to closing that our common stock continue to be listed on NYSE MKT, it may determine otherwise if Proposal 4 is approved. In that event, our common stock would be quoted in the over the counter market on the OTC Markets, initially on the OTC Pink Tier. The OTC Markets offers a quotation service to companies whose securities are not listed on an exchange. The requirements for quotation on the OTC Markets are less regulated than those of an exchange. Because our common stock would no longer be listed on an exchange, it is possible that fewer brokers or dealers would be interested in making a market in our common stock which further adversely impacts its liquidity. Our common stock would then become subject to the SEC’s penny stock rules which would further adversely impact its liquidity and the future market price of our common stock. 37 The issuance of Acquisition Shares will substantially dilute the voting power of current Armco stockholders. The number of shares of our common stock to be issued in the Draco Acquisition represents approximately 101 % of our currently outstanding common stock. Upon completion of the Draco Acquisition current stockholders of Armco would hold (based on shares owned and outstanding as of August [28], 2014) approximately 50% of our outstanding common, and the Metawise Nominees approximately 50% of the outstanding common stock. Accordingly, the shares of our common stock to be issued in the Draco Acquisition significantly reduce the relative voting power of each share of our common stock held by our current stockholders. The Draco Acquisition is subject to closing conditions that, if not satisfied or waived in a timely manner or at all, will result in the transaction not being completed or delayed. A failure to complete or delay in completing the Draco Acquisition may cause the market prices of our common stock to decline. The Draco Acquisition will not be completed unless all of the conditions to the transaction have been satisfied or, if permissible, waived. We cannot predict what the effect on the market price of our common stock would be if the Draco Acquisition is not completed, but depending on market conditions at the time, it could result in a decline in market price. A substantial delay in completing the Draco Acquisition due to litigation that may be instituted regarding the transaction or the need to satisfy the conditions to closing the transaction, or the imposition of any unfavorable terms, conditions, or restrictions in obtaining a waiver to such conditions or otherwise, could have a material adverse effect on the anticipated benefits of, or increase the costs associated with the transaction, thereby impacting the business, financial condition or results of operations of Armco after the closing of the Draco Acquisition. Our ownership interest in Draco could be diluted which would impact our financial results in future periods. Mr. Chen may face conflicts of interests between Metawise and Armco which may not be resolved in our favor. If Proposals 3 and 4 are approved, we will acquire 40% of the currently outstanding common stock of Draco from Metawise. Following the closing, we will be a minority, non-controlling shareholder of Draco, with Metawise continuing to own the majority of Draco. The terms of the Share Exchange Agreement do not prohibit Metawise from issuing additional shares of Draco in future periods for valid corporate purposes, such as capital raising, joint ventures and similar transactions. In that event, our overall percentage of holdings would be diluted. Under generally accepted accounting principles we will only report net income (loss) equal to our proportional share of Draco, up to the maximum amount of our equity investment. If our overall percentage of ownership interest in Draco was to be diluted, these amounts would be proportionally reduced. In addition, if Mr. Songqiang Chen is elected to our Board at the 2014 Annual Meeting, as the Chief Executive Officer of Metawise it is possible that events may occur in the future which in which the best interests of that company are not the same as ours. There are no assurances that any future conflicts of interests which Mr. Chen may face will be resolved in a manner which is favorable to us. Financial Information Selected Financial Information for Draco The following summary of Draco’s selected unaudited financial information for the six months ended June 30, 2014 and 2013 and selected audited financial information for the years ended December 31, 2013 and 2012, and for the period from January 1, 2010 (inception) through December 31, 2013, has been derived from, and should be read in conjunction with, Draco’s financial statements appearing elsewhere in this proxy statement . Selected income statement data: Six Months Ended June 30 , Year Ended December 31, For the Period from January 1, 2010 (inception) through December 31, 2013 4 3 (unaudited) (unaudited) Revenues $ $ 0 $ 0 $ 0 $ 0 Revenues – related party 0 0 0 Total revenues $ $ 0 $ 0 $ $ Cost of revenues 0 0 Gross profit (loss) 0 0 ) ) Total operating expenses Net (loss) $ ) $ ) $ ) $ ) $ ) 38 Selected balance sheet data: June 30 , December 31, (unaudited) Working capital (deficit) $ ) $ ) $ ) Total current assets $ $ $ Total assets $ $ $ Total current liabilities $ $ $ Total liabilities $ $ $ Total stockholders’ equity $ $ $ Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Draco was formed as a line of business within Metawise on January 1, 2010 when Metawise started to investigate the possibility of acquiring the title to iron ore fines in Alabama. Draco’s business model is to supply key raw materials to the Chinese steel industry and it will initially operate as a mineral trading company, acting as a reseller of iron ore fines for Metawise. Metawise has certain rights to sell up to 5 million metric tons of iron ore fines under an agreement with a third party that owns the material. On April 2, 2014 Metawise and Draco entered into a Commodities Purchase Agreement related to the Material pursuant to which Draco will act as a reseller of the iron ore fines and it will generate revenues based upon the difference between the sales price of the iron ore fines to third parties and what it pays Metawise for the material. As the biggest producer in the world, China accounted for 48.5% of the world’s total crude steel output in 2013. In spite of the recession in crude steel industry, China’s total production in crude steel increased 1.8% in 2013 compared to that number in 2012. According to the data from China Metallurgical Industry Planning and Research Institute, the domestic steel consumption from major downstream sectors has seen stable and consistent increment. At the end of 2013, China composite steel price index was 99.14, 5.9% lower than the price index at the same period of 2012. This has made China’s iron ore products very competitive in the market given its low purchase price and stable operating cost. Results of Operations Six months ended June 30 , 2014 as compared to the six months ended June 30 , 2013 Draco’s revenues in the first six months of 2014 were reflective of the completion of Metawise’s facilities at the Alabama location during 2013 and the ability to process and ship iron ore to customers. Draco reported a gross margin of 10.5% for the first six months of 2014. Cost of material represents amounts paid to Metawise under the Commodities Purchase Agreement. As Draco’s cost basis in the iron ore fines is fixed, its margins will vary in future periods based upon both the price at which it is able to resell the iron ore fines as well as fluctuation in shipping costs. Total operating expenses increased 40% for the first six months of 2014 as compared to the first six months of 2013. Principal factors included in the overall increase were: ● an increase of 143% in payroll expense. At June 30, 2014 Draco had seven employees, 39 ● a decrease of 41% in profession fees as a result of non-recurring, one-time fees paid in 2013 periods, and ● an increase of 83% in general and administrative expenses, which includes costs associated with rent, insurance, travel and entertainment expenses and general office overhead . While Draco expects its operating expenses to increase in future periods, given the early stage of its operations and lack of historical experience, it is unable at this time to quantify the amount of the expected increase. Year ended December 31, 2013 as compared to the year ended December 31, 2012 Draco did not report any revenues in 2013. The revenues it reported in 2012 were related to sales of iron ore fines to a related party. Draco reported a gross loss in 2012, resulting in a negative margin of 91%, resulting from the sale of less than the material prepared for sale. Total operating expenses increased 125% for the year ended December 31, 2013 from the year ended December 31, 2012. Principal factors in this overall increase were: ● payroll expense increased 39% , ● an increase of 67% in profession fees associated with the Alabama facility, ● an increase of 11% in trust fees, ● a one-time charge of $1,190,000 related to a delay fee, ● an increase in accretion expenses of 161%, and ● an increase of 30% in general and administrative expenses. Liquidity and capital resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash. Draco’s working capital deficit increased to $3,675,388 at June 30, 2014 from $2,874,626 at December 31, 2013. During these comparable periods, Draco’s current assets increased by 16% and its current liabilities increased by 22%. The increase in current assets at June 30, 2014 is primarily attributable to an increase in advances to Metawise on purchases, offset by a 84% decrease in cash. The increase in current liabilities at June 30, 2014 is primarily attributable to a 8% increase in accounts payable and accrued expenses, a 100% increase in customer deposit and a 6% increase in loans payable – related parties which represents amounts due Metawise and other affiliates, offset by a 92% decrease in payroll liabilities. Net cash used in operating activities by Draco for the six months ended June 30, 2014 was $1,596,286 as compared to $721,883 during the six months ended June 30, 2013. During the 2014 period, cash was primarily used to fund Draco’s loss and to pay accounts payable and accrued expenses. During the 2013 period, cash was primarily used to under Draco’s loss. Net cash used in operating activities for the year ended December 31, 2013 was $2,475,204 as compared to $1,722,157 for the year ended December 31, 2012. During both periods, cash was primarily used to fund the company’s losses. Net cash used in investing activities by Draco for the six months ended June 30, 2014 and 2013 was for site preparation. Net cash used in investing activities for the year ended December 31, 2013 was $512,276 and represented site preparation costs, net of a return of a financial assurance. Net cash used in investing activities for the year ended December 31, 2012 related to the purchase of equipment, payment of a financial assurance and site preparation expenses. Net cash provided by financing activities for the six months ended June 30, 2014 reflected proceeds from working capital loans by Metawise and other affiliates, net of repayments. Net cash used in financing activities for the six months ended June 30, 2013 reflected a contribution to capital by Metawise, net of repayments of related party advances. Net cash provided by financing activities for the year ended December 31, 2013 was $4,826,859 and primarily represented working capital loans from Metawise and a contribution to capital. Net cash provided by financing activities for the year ended December 31, 2012 was $4,033,936 and primarily represented a contribution to capital by Metawise. Draco does not have any external sources of working capital and it is dependent upon Metawise to provide it funds for its operations. At June 30, 2014 Draco owed Metawise and other related parties $3.2 million. In the event related parties should discontinue the practice of advancing funds to Draco for working capital, Draco would need to seek capital from an outside party in order to continue its operations. There are no assurances it would be successful in obtain any necessary additional working capital upon terms acceptable to it, if at all. 40 Vote Required and Board of Directors Recommendation Approval of Proposal 4 requires the affirmative vote of the holders of a majority of the shares casting votes in person or by proxy on this Proposal 4 at the 2014 Annual Meeting. The number of such affirmative votes must be at least a majority of the required quorum for the meeting. If you indicate “
